                         Exhibit A

                Proposed Confirmation Order




01:24003250.1
                                                                           DEBEVOISE DRAFT 12/28/18



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                               Chapter 11

DAVID’S BRIDAL, INC., et al.,1                       Case No. 18- 12635 (LSS)

Debtors.                                             Jointly Administered

                                                     RE: Docket Nos. 12, 13, and 248


  FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER (I) APPROVING
 DEBTORS’ (A) DISCLOSURE STATEMENT (B) SOLICITATION OF VOTES AND
 VOTING PROCEDURES AND (C) FORM OF BALLOTS, AND (II) CONFIRMING
AMENDED JOINT PREPACKAGED CHAPTER 11 PLAN OF REORGANIZATION OF
         DAVID’S BRIDAL, INC. AND ITS AFFILIATED DEBTORS

                                                 RECITALS

           I.    On November 19, 2018, the above-captioned debtors and debtors in possession

(collectively, the “Debtors”), as “proponents of the plan” within the meaning of section 1129 of

title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), filed (i) the

Debtors’ Proposed Joint Prepackaged Plan of Reorganization Under Chapter 11 of the

Bankruptcy Code, dated November 18, 2018 (as amended, supplemented and modified,

including as modified by the Plan Modifications (as defined below), the “Plan”)2 and (ii) the

Disclosure Statement for Joint Prepackaged Chapter 11 Plan of Reorganization of David’s

Bridal, Inc. and Its Affiliated Debtors, dated November 18, 2018 [Docket No. 13] (the

“Disclosure Statement”).


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number,
    are: David’s Bridal, Inc. (4563); DB Investors, Inc. (8503); DB Holding, Inc. (4567); and DB Midco, Inc.
    (3096). The location of the Debtors’ corporate headquarters is 1001 Washington Street, Conshohocken,
    Pennsylvania 19428.
2
    Unless otherwise defined herein, capitalized terms shall have the meanings ascribed to them in the Plan (as
    defined herein). The rules of construction in section 102 of the Bankruptcy Code shall apply to this Order.




1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



         II.    On November 20, 2018, the Bankruptcy Court entered an order [Docket No. 95]

(the “Scheduling Order”), which (i) scheduled a combined hearing (the “Combined Hearing”)

to consider (a) the adequacy of the Disclosure Statement and the Debtors’ solicitation procedures

used in connection with the solicitation of votes to accept or reject the Plan (the “Solicitation

Procedures”) and (b) confirmation of the Plan, (ii) established procedures for objecting to the

Disclosure Statement, the Solicitation Procedures and confirmation of the Plan, (iii) approved the

Assumption Notice (as defined in the Scheduling Order), and related objection procedures for the

assumption of executory contracts and unexpired leases and associated Cure Amounts,

(iv) deemed the Combined Notice (as defined below), which included, among other things,

information with respect to the commencement of these Chapter 11 Cases (as defined below) and

the deferral of the meeting of creditors and equity holders pursuant to section 341(a) of the

Bankruptcy Code (the “Section 341(a) Meeting”) to be good and sufficient notice of the

Combined Hearing and that no further notice need be given; (v) extended the time for (x) the

Debtors to convene the Section 341(a) Meeting and waived the requirement that the Debtors

convene the Section 341(a) Meeting unless the Plan is not confirmed on or before February 4,

2019, and (y) the Debtors to file their schedules of assets and liabilities and statements of

financial affairs (collectively, the “Schedules and Statements”) and waived the requirement that

the Debtors file the Schedules and Statements unless the Plan is not confirmed on or before

February 4, 2019; and (vi) granted related relief.

        III.    Prior to the Petition Date, appropriate ballots for voting on the Plan (the

“Ballots”), in the forms attached as Exhibits B-1, B-2, and B-3 to the Scheduling Order, were

transmitted to holders of Claims in Class 4 (Prepetition Term Loan Claims) and Class 5

(Unsecured Notes Claims), respectively, in compliance with the Solicitation Procedures as set




                                                 2
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



forth in the Affidavit of Service of Jung W. Song, filed on December 11, 2018 [Docket No. 165]

(the “Solicitation Affidavit of Service”).

        IV.     On December 11, 2018, the Debtors filed the initial version of the Plan

Supplement [Docket No. 167], and on December 28, 2018, the Debtors filed a Notice of Filing of

Supplements to Plan Supplement in Connection with the Proposed Joint Prepackaged Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. ], which contained

documents supplementing or amending the Plan Supplement.

        V.      On December 28, 2018, the Debtors filed a Notice of Filing of Blackline for

Revised Joint Prepackaged Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

[Docket No. 249], which contains technical amendments to the Plan and includes the Plan

Modifications. The Plan, as revised, is annexed hereto as Exhibit 1.

        VI.     On December 28, 2018, the Debtors filed (i) the Debtors’ (1) Memorandum of

Law in Support of (I) Approval of (A) Disclosure Statement, (B) Solicitation of Votes and Voting

Procedures, and (C) Form of Ballots, and (II) Confirmation of Joint Prepackaged Chapter 11

Plan of Reorganization of David’s Bridal, Inc. and its Affiliated Debtors and (2) Omnibus Reply

to Objections Thereto [Docket No. ] (the “Confirmation Memorandum of Law”), (ii) the

Declaration of Stephen Goldstein in Support of Confirmation of the of the Debtors’ Joint

Prepackaged Plan of Reorganization under Chapter 11 of the Bankruptcy Code (the “Goldstein

Confirmation Declaration”), dated December 28, 2018 [Docket No. ], (iii) the Declaration of

Carrianne J.M. Basler in Support of Confirmation of the Debtors’ Joint Prepackaged Plan of

Reorganization under Chapter 11 of the Bankruptcy Code (the “Basler Confirmation

Declaration”), dated December 28, 2018 [Docket No. 250], and (iv) the Declaration of Jung W.

Song on Behalf of Donlin, Recano & Company, Inc. Regarding Solicitation of Votes and




                                                3
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



Tabulation of Ballots Accepting and Rejecting Proposed Joint Prepackaged Plan of

Reorganization Under Chapter 11 of the Bankruptcy Code, filed on December 28, 2018 [Docket

No. 247] (the “Voting Certification”).

       VII.     On January 4, 2019, the Bankruptcy Court held the Combined Hearing after due

and sufficient notice was given in accordance with the Scheduling Order, the Bankruptcy Code,

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and the Local Rules of

Bankruptcy Practice and Procedure for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), in each case established by the affidavits of service, mailing or

publication filed with the Bankruptcy Court, including (1) the Affidavit of Service of Jennifer S.

Goode regarding service of the Combined Notice (as defined below) [Docket No. 153],] (2) the

Solicitation Affidavit of Service, (3) the Affidavit of Publication of Notice of Commencement of

Cases Under Chapter 11 of the Bankruptcy Code and Summary of Joint Prepackaged Chapter

11 Plan and Notice of Hearing to Consider (a) Adequacy of Disclosure Statement and

Solicitation Procedures (b) Confirmation of Plan of Reorganization and (c) Related Materials

[Docket No. 222], (4) Notice of Service Regarding Customer Notice [Docket No. 151],

(5) Affidavit of Service of Edward A. Calderon regarding service of the notice of the Plan

Supplement [Docket No. 169], (6) [the Affidavit of Service of [] Regarding Service of Notice of

Supplements to Plan Supplement] [Docket No. ]], and (7) the Affidavit of Service of []

Regarding Service of Notice of Filing of Blackline to the Debtors’ Plan [Docket No. ]

(collectively, the “Notice Affidavits”).

      VIII.     NOW THEREFORE, based upon the Bankruptcy Court’s review of the Plan

(including the Plan Supplement), the Disclosure Statement, the Solicitation Affidavit of Service,

the Voting Certification, the Notice Affidavits, the Confirmation Memorandum of Law, the




                                                4
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



Goldstein Confirmation Declaration, the Basler Confirmation Declaration, and upon the entire

record of the Combined Hearing; and upon the arguments of counsel and the evidence proffered

and adduced at the Combined Hearing; and the Bankruptcy Court having found and determined

that the Disclosure Statement and the Solicitation Procedures should be approved and the Plan

should be confirmed as reflected by the Bankruptcy Court’s rulings made herein and at the

Combined Hearing; and after due deliberation and sufficient cause appearing therefor; the

Bankruptcy Court hereby issues the following findings of fact and conclusions of law:

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

       A.       Jurisdiction, Venue, Core Proceeding (28 U.S.C. §§ 157(b)(2), 1334(a)). The

Bankruptcy Court has jurisdiction over the Chapter 11 Cases pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012. Approval of the Disclosure Statement and the

Solicitation Procedures and confirmation of the Plan are core proceedings pursuant to 28 U.S.C.

§ 157(b) and the Bankruptcy Court has jurisdiction to enter a final order with respect thereto.

The Debtors are eligible debtors under section 109 of the Bankruptcy Code. Venue is proper

before the Bankruptcy Court pursuant to 28 U.S.C. §§ 1408 and 1409. The Debtors are proper

plan proponents under section 1121(a) of the Bankruptcy Code.

       B.       Chapter 11 Petitions. On November 19, 2018 (the “Petition Date”), each Debtor

commenced with the Bankruptcy Court a voluntary case under chapter 11 of the Bankruptcy

Code (the “Chapter 11 Cases”). The Debtors are authorized to continue to operate their

business and manage their properties as debtors in possession pursuant to sections 1107(a) and

1108 of the Bankruptcy Code. No trustee or examiner has been appointed in the Chapter 11

Cases pursuant to section 1104 of the Bankruptcy Code. No statutory committee of unsecured

creditors has been appointed in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy


                                               5
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



Code. Further, in accordance with an order of the Bankruptcy Court, the Chapter 11 Cases are

being jointly administered pursuant to Bankruptcy Rule 1015(b).

       C.       Burden of Proof.    The Debtors have the burden of proving the elements of

sections 1129(a) and 1129(b) of the Bankruptcy Code by a preponderance of the evidence. In

addition, and to the extent applicable, the Plan is confirmable under the clear and convincing

evidentiary standard. As set forth herein, the Debtors have met such burden.

       D.       Adequacy of Disclosure Statement.       The Disclosure Statement (a) contains

adequate information of a kind generally consistent with the disclosure requirements of all

applicable non-bankruptcy law, including the Securities Act of 1933, 15 U.S.C. §§ 77a-77aa (as

amended from time to time, the “Securities Act”), (b) contains “adequate information” (as such

term is defined in section 1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy

Code) with respect to the Debtors, the Plan and the transactions contemplated therein, and (c) is

approved in all respects.

       E.       Solicitation. Before the Petition Date, the Debtors, through their administrative

agent, Donlin, Recano & Company, Inc. (“DRC”), caused the Plan, the Disclosure Statement

(which included as exhibits thereto, the Plan and the Restructuring Support Agreement) and the

Ballots (collectively the “Solicitation Package”) to be transmitted and served in compliance

with sections 1125(g) and 1126(b) of the Bankruptcy Code, the Bankruptcy Rules (including

Bankruptcy Rules 3017 and 3018), the Local Rules, the Scheduling Order, all other applicable

provisions of the Bankruptcy Code, and all other applicable rules, laws and regulations

applicable to such solicitation.    As set forth in the Solicitation Affidavit of Service, the

Solicitation Packages were transmitted to and served on holders of Claims in Class 4 (Prepetition

Term Loan Claims) and Claims in Class 5 (Unsecured Notes Claims)—the only Classes of




                                                6
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Claims and Interests entitled to vote to accept or reject the Plan—on November 18, 2018 and

November 19, 2018 before the commencement of these Chapter 11 Cases. The forms of the

Ballots adequately addressed the particular needs of these Chapter 11 Cases and were

appropriate for holders of Class 4 Claims (Prepetition Term Loan Claims) and Class 5 Claims

(Unsecured Notes Claims), as applicable. The instructions on the Ballots advised parties that for

a Ballot to be counted, the Ballot must be properly executed, completed and delivered to DRC so

that it, or the Master Ballot (as defined and described in the Scheduling Motion (as defined

below)) transmitting such vote, was received by DRC no later than 5:00 p.m. (Prevailing Eastern

Time) on December 18, 2018 (the “Voting Deadline”), unless such time was extended by the

Debtors. The period during which the Debtors solicited acceptances of the Plan was a reasonable

period of time for holders to make an informed decision to accept or reject the Plan. The

Debtors were not required to solicit votes from the holders of Claims or Interests in Class 1

(Priority Non-Tax Claims), Class 2 (Other Secured Claims), Class 3 (Prepetition ABL Claims),

Class 6 (General Unsecured Claims), Class 7 (Intercompany Claims) and Class 8 (Intercompany

Interests) (collectively, the “Unimpaired Classes”), as each such Class is Unimpaired under the

Plan and is deemed to accept the Plan. The Debtors also were not required to solicit votes from

the holders of Interests in Class 9 (Parent Interests), as such Class will not receive any recovery

under the Plan and is deemed to reject the Plan. As described in and as evidenced by the Voting

Certification, the Solicitation Affidavit of Service and the Notice Affidavits, the transmittal and

service of the Solicitation Package (all of the foregoing, the “Solicitation”) was timely, adequate

and sufficient under the circumstances and no other or further Solicitation was or shall be

required.   The Solicitation complied with the Solicitation Procedures, was appropriate and

satisfactory based upon the circumstances of the Chapter 11 Cases, was conducted in good faith,




                                                7
1004826510v12
                                                               DEBEVOISE DRAFT 12/28/18



and was in compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, the

Local Rules, the Scheduling Order, and any other applicable rules, laws, and regulations. In

soliciting votes before the Petition Date, the Debtors properly relied on the applicable

exemptions from the Securities Act.

       F.       Mailing and Publication of Combined Notice.       On November 21, 2018, the

Debtors caused to be mailed the Notice of Commencement of Cases Under Chapter 11 of the

Bankruptcy Code and Summary of Joint Prepackaged Chapter 11 Plan and Notice of Hearing to

Consider (A) Adequacy of Disclosure Statement and Solicitation Procedures; (B) Confirmation

of Plan of Reorganization; and (C) Related Materials [Docket No. 105] (the “Combined

Notice”) to Creditors, holders of Interests and other parties in interest in compliance with the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order and the

Solicitation Procedures, on November 27, 2018, the Debtors caused to be emailed a notice to

customers pursuant to the Bankruptcy Court’s Order (A) Authorizing the Debtors to Honor and

Pay Prepetition Customer Obligations, (B) Authorizing Financial Institutions to Honor and

Process Checks and Transfers Related to Such Obligations and (C) Approving Form and

Manner of Notice to Customers [Docket No. 92], and, on December 13, 2018, the Debtors

published a notice substantially similar to the Combined Notice in USA Today. See Notice

Affidavits [Docket Nos. 151, 153 and 222]. The Debtors have given proper, adequate and

sufficient notice of the Combined Hearing and the deadlines for filing objections to the

Disclosure Statement and the Plan, as required by Bankruptcy Rule 3017(a) and (d), Local Rule

3017-1 and the Scheduling Order. No other or further notice was or shall be required.

       G.       Tabulation Results.   On [December 28], 2018, the Debtors filed the Voting

Certification certifying the method and results of the Ballots tabulated for Class 4 (Prepetition




                                               8
1004826510v12
                                                               DEBEVOISE DRAFT 12/28/18



Term Loan Claims) and Class 5 (Unsecured Notes Claims). As of the Voting Deadline, 100% in

amount and 100% in number of holders of Claims in Class 4 (Prepetition Term Loan Claims)

that voted on the Plan by the Voting Deadline and approximately 99.16% in amount and 96.72%

in number of holders Class 5 (Unsecured Notes Claims) that voted on the Plan by the Voting

Deadline voted to accept the Plan. Accordingly, pursuant to section 1126 of the Bankruptcy

Code, the Bankruptcy Court finds that Class 4 (Prepetition Term Loan Claims) and Class 5

(Unsecured Notes Claims) each accepted the Plan. All procedures used to tabulate the Ballots

were fair, reasonable and conducted in accordance with the applicable provisions of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order and all other

applicable rules, laws and regulations.

       H.       Separate Chapter 11 Plan. The Plan is a separate chapter 11 plan for each of the

Debtors. Except as otherwise expressly provided in this Order, any reference in the Plan or this

Order to the Effective Date, the Confirmation Date or the Confirmation Hearing, shall be

applicable to and have the meanings ascribed to them as it relates to each particular Debtor and

the Plan for such Debtor. This Order shall be a separate Order with respect to each of the

Debtors in each Debtor’s separate Chapter 11 Case.

       I.       Plan Supplement. The Debtors have filed the Plan Supplement, consisting of the

following: (i) [term sheet for Exit ABL Facility Credit Agreement], (ii) term sheet for Priority

Exit Facility Credit Agreement, (iii) term sheet for Takeback Term Loan Credit Agreement,

(iv) [form of Amended Organizational Documents], (v) form of New Stockholders’ Agreement,

(vi) form of Warrant Agreement, (vii) list of Retained Causes of Action and (viii) [information

required to be disclosed under 1129(a)(5) of the Bankruptcy Code]. The filing and notice of

such documents was good and proper under the circumstances and in accordance with the




                                                9
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order and all other

applicable rules, laws and regulations, and no other or further notice is or shall be required. All

documents included in the Plan Supplement are integral to, part of, and incorporated by reference

into the Plan.     The Debtors reserve the right to alter, amend, update or modify the Plan

Supplement and any schedules, exhibits or amendments thereto, prior to the Effective Date in

accordance with the terms of the Plan and the Restructuring Support Agreement and subject to

the terms of this Order.

       J.        Modifications of the Plan. Pursuant to and in compliance with section 1127 of the

Bankruptcy Code and Bankruptcy Rule 3018, the Debtors proposed certain modifications to the

Plan as reflected herein or in modified or revised versions of the Plan and the Plan Supplement

filed with the Bankruptcy Court before entry of this Order (collectively, the “Plan

Modifications”). In accordance with Bankruptcy Rule 3019, the Plan Modifications do not

(i) constitute material modifications of the Plan under section 1127 of the Bankruptcy Code,

(ii) cause the Plan to fail to meet the requirements of sections 1122 or 1123 of the Bankruptcy

Code, (iii) materially and adversely change the treatment of any Claims or Interests, (iv) require

additional disclosure under section 1125 of the Bankruptcy Code, (v) require re-solicitation of

votes on the Plan from any holders of Claims or Interests, or (vi) require that any such holders be

afforded an opportunity to change previously cast acceptances or rejections of the Plan. Under

the circumstances, the form and manner of notice of the proposed Plan Modifications are

adequate, and no other or further notice of the proposed Plan Modifications is necessary or

required. In accordance with section 1127 of the Bankruptcy Code and Bankruptcy Rule 3019,

all holders of Claims or Interests that voted to accept the Plan or that are conclusively presumed

to have accepted the Plan are deemed to have accepted the Plan as modified by the Plan




                                                10
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



Modifications. No holder of a Claim or Interest that has voted to accept the Plan shall be

permitted to change its acceptance to a rejection as a consequence of the Plan Modifications.

       K.       Bankruptcy Rule 3016. In accordance with Bankruptcy Rule 3016(a), the Plan is

dated and identifies the Debtors as proponents of the Plan.           The filing of the Disclosure

Statement with the clerk of the Court satisfied Bankruptcy Rule 3016(b). The discharge, release,

injunction and exculpation provisions of the Plan are set forth in bold, thereby complying with

Bankruptcy Rule 3016(c).

            Compliance with Requirements of Section 1129 of Bankruptcy Code

       L.       Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

complies with the applicable provisions of the Bankruptcy Code and thereby satisfies section

1129(a)(1) of the Bankruptcy Code. More particularly:

                1.     Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). In addition to

Administrative Expense Claims (Section 2.1 of the Plan), Professional Fee Claims (Section 2.2

of the Plan), fees and expenses of the Unsecured Notes Indenture Trustee (Section 2.3 of the

Plan), Priority Tax Claims (Section 2.4 of the Plan), DIP ABL Facility Claims (Section 2.5 of the

Plan), and DIP Term Loan Facility Claims (Section 2.6 of the Plan), Articles III and IV of the

Plan classify nine Classes of Claims and Interests for each of the Debtors. The Claims or

Interests placed in each Class are substantially similar to the other Claims or Interests, as the case

may be, in each such Class. Valid business, factual and legal reasons exist for separately

classifying the Classes of Claims or Interests under the Plan, and such Classes do not unfairly

discriminate between holders of Claims or Interests. Additionally, Administrative Expense

Claims will be paid in full in accordance with the terms of the Plan. The Plan therefore satisfies

sections 1122 and 1123(a)(1) of the Bankruptcy Code.




                                                 11
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



                2.    Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Articles III and

IV of the Plan specify that holders of Claims or Interests in Class 1 (Priority Non-Tax Claims),

Class 2 (Other Secured Claims), Class 3 (Prepetition ABL Claims), Class 6 (General Unsecured

Claims), Class 7 (Intercompany Claims) and Class 8 (Intercompany Interests) are Unimpaired

under the Plan within the meaning of section 1124 of the Bankruptcy Code, thereby satisfying

section 1123(a)(2) of the Bankruptcy Code.

                3.    Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)).

Articles III and IV of the Plan designate holders of Claims and Interests in Class 4 (Prepetition

Term    Loan    Claims),   Class   5   (Unsecured   Notes    Claims)   and   Class   9   (Parent

Interests) (collectively, the “Impaired Classes”) as impaired within the meaning of section 1124

of the Bankruptcy Code and specify the treatment of the Claims and Interests in those Classes,

thereby satisfying section 1123(a)(3) of the Bankruptcy Code.

                4.    No Discrimination (11 U.S.C. § 1123(a)(4)). The Plan provides for the

same treatment for each Claim or Interest in each respective Class unless the holder of a

particular Claim or Interest has agreed to a less favorable treatment of such Claim or Interest,

thereby satisfying section 1123(a)(4) of the Bankruptcy Code.

                5.    Implementation of Plan (11 U.S.C. § 1123(a)(5)). The Plan, including the

documents and agreements set forth in the Plan Supplement, provides adequate and proper

means for the implementation of the Plan, thereby satisfying section 1123(a)(5) of the

Bankruptcy Code, including: (a) all corporate action set forth in Article V of the Plan; (b) the

entry into the New Stockholders’ Agreement and the Warrant Agreement; (c) the issuance of the

New Common Stock and the Warrants; (d) the entry into the Exit Facility; and (e) provisions

governing distributions under the Plan.




                                               12
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                6.     Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)). In the

Plan Supplement, the Debtors filed with the Bankruptcy Court a notice of Board of Directors and

Officers of Reorganized Debtors [Docket No. ], identifying the known directors and officers

who will serve in such capacity with respect to one or more of the Reorganized Debtors. The

Plan provisions governing the manner of selection of any officer, director or manager under the

Plan are consistent with the interests of creditors and equity security holders and with public

policy in accordance with section 1123(a)(7) of the Bankruptcy Code.

                7.     Impairment/Unimpairment of Classes of Claims or Interests (11 U.S.C. §

1123(b)(1)). As contemplated by section 1123(b)(1) of the Bankruptcy Code, and pursuant to

section 1124 of the Bankruptcy Code, Articles III and IV of the Plan classify and describe the

treatment for the Unimpaired Classes and the Impaired Classes.

                8.     Assumption and Rejection (11 U.S.C. § 1123(b)(2)). Article VIII of the

Plan governing the assumption or rejection of executory contracts and unexpired leases satisfies

the requirements of sections 365(b) and 1123(b)(2) of the Bankruptcy Code.

                9.     Retention of Causes of Action/Reservation of Rights (11 U.S.C. §

1123(b)(3)).     Pursuant to Section 10.8 of the Plan and in compliance with section

1123(b)(3)(B) of the Bankruptcy Code, except as otherwise set forth in or released by the Plan,

the Plan preserves the Debtors’ rights, claims, Causes of Action, rights of setoff or recoupment

or other legal or equitable defenses that the Debtors had immediately prior to the Effective Date

on behalf of the Estates or of themselves in accordance with any provision of the Bankruptcy

Code or any applicable nonbankruptcy law, including any affirmative Causes of Action against

parties with a relationship with the Debtors, other than the Released Parties.




                                                13
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                10.   Modification of Rights (11 U.S.C. § 1123(b)(5)). The Plan modifies the

rights of holders of Claims in Class 4 (Prepetition Term Loan Claims) and Class 5 (Unsecured

Notes Claims) and Interests in Class 9 (Parent Interests), and leaves Unimpaired the rights of

holders of Claims in Class 1 (Priority Non-Tax Claims), Class 2 (Other Secured Claims), Class 3

(Prepetition ABL Claims), Class 6 (General Unsecured Claims) and Class 7 (Intercompany

Claims), and Interests in Class 8 (Intercompany Interests).

                11.   Additional Plan Provisions (11 U.S.C. § 1123(b)(6)). The provisions of

the Plan are appropriate and consistent with the applicable provisions of the Bankruptcy Code

and applicable law, including (a) the release, discharge, injunction and exculpation provisions set

forth in Article X of the Plan, and (b) the exemption, pursuant to section 1145 of the Bankruptcy

Code, of the offer, issuance and distribution of the New Common Stock and the Warrants, which

will be freely tradable by the recipients thereof, subject to (i) the provisions of section

1145(b)(1) of the Bankruptcy Code relating to the definition of an underwriter in section

2(a)(11) of the Securities Act, (ii) compliance with any rules and regulations of the Securities

and Exchange Commission, if any, applicable at the time of any future transfer of such securities

or instruments, (iii) the restrictions, if any, on the transferability or ownership of the New

Common Stock and the Warrants contained in the New Stockholders’ Agreement and the

Warrant Agreement, respectively, and (iv) applicable regulatory approval, thereby satisfying

section 1123(a)(6) of the Bankruptcy Code.

                12.   Debtors Are Not Individuals (11 U.S.C. § 1123(c)). The Debtors are not

individuals and, accordingly, section 1123(c) of the Bankruptcy Code is inapplicable to the

Chapter 11 Cases.




                                                14
1004826510v12
                                                               DEBEVOISE DRAFT 12/28/18



                13.    Cure of Defaults (11 U.S.C. § 1123(d)). Section 8.3 of the Plan provides

for the payment of Cure Amounts and compliance with section 365(b)(1) of the Bankruptcy

Code in connection with the assumption of each executory contract and unexpired lease assumed

pursuant to the Plan. The Debtors or the Reorganized Debtors, as applicable, have paid or will

pay valid Cure Amounts in the ordinary course.

       M.       Debtors’ Compliance with Bankruptcy Code (11 U.S.C. § 1129(a)(2)).           The

Debtors have complied with the applicable provisions of the Bankruptcy Code, except as

otherwise provided or permitted by orders of the Bankruptcy Court. Specifically:

                1.     Each of the Debtors is an eligible debtor under section 109 of the

Bankruptcy Code; and

                2.     The Debtors have complied with sections 1125 and 1126(b) of the

Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order, applicable non-

bankruptcy law, and all other applicable laws, rules and regulations in transmitting the Plan the

Disclosure Statement, the Ballots and related documents and notices and in soliciting and

tabulating the votes on the Plan.

       N.       Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)).        The Debtors have

proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying

section 1129(a)(3) of the Bankruptcy Code. The Debtors’ good faith is evident from the facts

and circumstances surrounding the commencement of the Chapter 11 Cases, the Disclosure

Statement, and the record of the Combined Hearing. The Plan was proposed with the legitimate

and honest purpose of maximizing the value of the Estates and to effectuate a successful

reorganization of the Debtors. The Plan and the documents necessary to effectuate the Plan were

negotiated in good faith and at arm’s length among the Debtors, the Restructuring Support




                                               15
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Parties, the DIP Term Lenders, the DIP ABL Facility Agent, the Unsecured Notes Indenture

Trustee, the Exit ABL Facility Agent and the Exit Facility Lenders.          Further, the Plan’s

classification, indemnification, exculpation, release and injunction provisions have been

negotiated in good faith and at arm’s length, are consistent with sections 105, 1122, 1123(b)(6),

1123(b)(3)(A), 1129 and 1142 of the Bankruptcy Code, and are each integral to the Plan,

supported by valuable consideration and necessary for the Debtors’ successful reorganization.

       O.       Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

payment made or to be made by the Debtors for services or for costs and expenses in connection

with the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter 11 Cases,

is subject to the approval of the Bankruptcy Court as reasonable, thereby satisfying section

1129(a)(4) of the Bankruptcy Code.

       P.       Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The Debtors have

complied with section 1129(a)(5) of the Bankruptcy Code. Except as set forth in the Plan,

provisions regarding members of the New Board shall be as set forth in the Amended

Organizational Documents. The appointment to, or continuance in, such offices of such persons

is consistent with the interests of holders of Claims against or Interests in the Debtors and with

public policy. To the extent known, the identity of any insider that will be employed or retained

by the Reorganized Debtors and the nature of such insider’s compensation have also been fully

disclosed.

       Q.       No Rate Changes (11 U.S.C. § 1129(a)(6)). The Plan does not provide for any

changes in any regulated rates by any of the Reorganized Debtors. Thus, section 1129(a)(6) of

the Bankruptcy Code is not applicable in the Chapter 11 Cases.




                                               16
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



       R.       Best Interests of Creditors (11 U.S.C. § 1129(a)(7)). The Plan satisfies section

1129(a)(7) of the Bankruptcy Code.        The liquidation analysis included in the Disclosure

Statement (i) is reasonable, persuasive and credible, (ii) utilizes reasonable and appropriate

methodologies and assumptions; (iii) has not been controverted by other evidence and

(iv) establishes that each holder of an Impaired Claim or Interest either has accepted the Plan or

will receive or retain under the Plan, on account of such Claim or Interest, property of a value, as

of the Effective Date, that is not less than the amount that such holder would receive or retain if

the Debtors were liquidated under chapter 7 of the Bankruptcy Code on such date.

       S.       Acceptance by Certain Classes (11 U.S.C. § 1129(a)(8)). Holders of Claims or

Interests in Class 1 (Priority Non-Tax Claims), Class 2 (Other Secured Claims), Class 3

(Prepetition ABL Claims), Class 6 (General Unsecured Claims), Class 7 (Intercompany Claims),

and Class 8 (Intercompany Interests) are not Impaired under the Plan and are, therefore,

conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy

Code. Class 4 (Prepetition Term Loan Claims) and Class 5 (Unsecured Notes Claims) have

voted to accept the Plan in accordance with sections 1126(b) and (c) of the Bankruptcy Code.

Holders of Interests in Class 9 (Parent Interests) will not receive or retain any property on

account of their Interests under the Plan and, as such, Class 9 (Parent Interests) is deemed to

have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code. Pursuant to section

1129(b)(1) of the Bankruptcy Code, the Plan may be confirmed notwithstanding that holders of

Interests in Class 9 (Parent Interests) are Impaired and are deemed to have rejected the Plan.

       T.       Treatment of Administrative Expense Claims, Professional Fee Claims, Fees and

Expenses of the Unsecured Notes Indenture Trustee, and Priority Tax Claims (11 U.S.C. §

1129(a)(9)).    The treatment of Allowed Administrative Expense Claims, Professional Fee




                                                17
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Claims, fees and expenses of the Unsecured Notes Indenture Trustee, DIP ABL Facility Claims

and DIP Term Loan Facility Claims pursuant to Sections 2.1, 2.2, 2.3, 2.4, 2.5 and 2.6 of the

Plan satisfies the requirements of section 1129(a)(9)(A) of the Bankruptcy Code. The treatment

of Allowed Priority Non-Tax Claims pursuant to Section 4.1 of the Plan satisfies the

requirements of section 1129(a)(9)(B) of the Bankruptcy Code.          The treatment of Allowed

Priority Tax Claims pursuant to Section 2.4 of the Plan satisfies the requirements of section

1129(a)(9)(C) of the Bankruptcy Code.

       U.       Acceptance by Impaired Class (11 U.S.C. § 1129(a)(10)). Class 4 (Prepetition

Term Loan Claims) and Class 5 (Unsecured Notes Claims) are Impaired and voted to accept the

Plan by the requisite majorities, determined without including any acceptance of the Plan by any

insider, thereby satisfying the requirements of section 1129(a)(10) of the Bankruptcy Code.

       V.       Feasibility (11 U.S.C. § 1129(a)(11)).       The information in the Disclosure

Statement and the Basler Confirmation Declaration (i) is persuasive and credible, (ii) has not

been controverted by other evidence and (iii) together with the evidence presented at the

Combined Hearing, establishes that the Plan is feasible and that there is a reasonable prospect of

the Reorganized Debtors being able to meet their financial obligations under the Plan and their

business in the ordinary course, that the incurrence of the obligations contemplated by the Plan

will not result in the insolvency of the Debtors, and that confirmation of the Plan is not likely to

be followed by the liquidation or the need for further financial reorganization of the Reorganized

Debtors, thereby satisfying the requirements of section 1129(a)(11) of the Bankruptcy Code.

       W.       Payment of Statutory Fees (11 U.S.C. § 1129(a)(12)). All fees payable under

section 1930 of chapter 123 of title 28 of the United States Code, together with interest, if any,

pursuant to § 3717 of title 31 of the United States Code for each Debtor’s case, or until such time




                                                18
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



as a final decree is entered closing a particular Debtor’s case, a Final Order converting such

Debtor’s case to a case under chapter 7 of the Bankruptcy Code is entered, or a Final Order

dismissing such Debtor’s case is entered, have been or will be paid on or before the Effective

Date pursuant to Section 12.1 of the Plan, thereby satisfying the requirements of section

1129(a)(12) of the Bankruptcy Code.

         X.     Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). Section 5.12 of the

Plan provides that on the Effective Date, and subject to the limitations set forth in Section

5.12(c) of the Plan, the Reorganized Debtors shall be deemed to have assumed all employee

compensation plans, Benefit Plans, employment agreements, offer letters, or award letters to

which any Debtor is a party (collectively, the “Employee Arrangements”). Accordingly, the

Plan satisfies section 1129(a)(13) of the Bankruptcy Code.

         Y.     No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtors are not

required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in the Chapter 11

Cases.

         Z.     Debtors Are Not Individuals (11 U.S.C. § 1129(a)(15)). The Debtors are not

individuals, and accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable in the

Chapter 11 Cases.

         AA.    No Applicable Non-Bankruptcy Law Regarding Transfers (11 U.S.C. §

1129(a)(16)).   The Debtors are each a moneyed, business or commercial corporation, and

accordingly, section 1129(a)(16) of the Bankruptcy Code is inapplicable in the Chapter 11 Cases.

         BB.    No Unfair Discrimination; Fair and Equitable (11 U.S.C. § 1129(b)). Class 9

(Parent Interests) is deemed to have rejected the Plan. Based upon the evidence proffered,




                                                19
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



adduced and presented by the Debtors at the Combined Hearing, the Plan does not discriminate

unfairly and is fair and equitable with respect to Class 9 (Parent Interests), as required by

sections 1129(b)(1) and (b)(2) of the Bankruptcy Code.        Thus, the Plan may be confirmed

notwithstanding the deemed rejection of the Plan by Class 9 (Parent Interests).

       CC.      Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan filed in each of

the Chapter 11 Cases, and accordingly, section 1129(c) of the Bankruptcy Code is inapplicable in

the Chapter 11 Cases.

       DD.      Principal Purpose of Plan (11 U.S.C. § 1129(d)). The principal purpose of the

Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

Securities Act, and no governmental entity has objected to the confirmation of the Plan on any

such grounds.     The Plan, therefore, satisfies the requirements of section 1129(d) of the

Bankruptcy Code.

       EE.      Good Faith Solicitation and Participation (11 U.S.C. § 1125(e)). Based on the

record before the Bankruptcy Court, including evidence presented at the Combined Hearing, the

Debtors and their respective affiliates, agents, representatives, members, principals, shareholders,

officers, directors, employees, advisors and attorneys (i) have acted in “good faith” within the

meaning of section 1125(e) of the Bankruptcy Code in compliance with the applicable provisions

of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the Scheduling Order and any

applicable non-bankruptcy law, rule or regulation governing the adequacy of disclosure in

connection with all their respective activities relating to the solicitation of acceptances to the

Plan and their participation in the activities described in section 1125 of the Bankruptcy Code

and (ii) shall be deemed to have participated in good faith and in compliance with the applicable

provisions of the Bankruptcy Code in the offer and issuance of any securities under the Plan




                                                20
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



(including the New Common Stock (including the Supplemental Securities) and Warrants), and

therefore are not, and on account of such offer, issuance and solicitation will not be, liable at any

time for the violation of any applicable law, rule or regulation governing the solicitation of

acceptances or rejections of the Plan or the offer and issuance of securities under the Plan

(including the New Common Stock (including the Supplemental Securities) and Warrants), and

are entitled to the protections afforded by section 1125(e) of the Bankruptcy Code, Section 10.9

of the Plan, and the exculpation provisions set forth in Section 10.7 of the Plan.

       FF.      Satisfaction of Confirmation Requirements. Based upon the foregoing, the Plan

satisfies the requirements for confirmation set forth in section 1129 of the Bankruptcy Code.

       GG.      Likelihood of Satisfaction of Conditions Precedent to the Effective Date. Each of

the conditions precedent to the Effective Date, as set forth in the Plan, has been or is reasonably

likely to be satisfied or waived in accordance with the Plan.

       HH.      Implementation. All documents and agreements necessary to implement the Plan

(the “Plan Documents and Agreements”), including the documents contained in and

contemplated by the Plan Supplement, the Definitive Documents and the Exit Facility

Documents (the material terms of which were filed as part of the Plan Supplement), are essential

elements of the Plan, and entry into each such Plan Document and Agreement is in the best

interests of the Debtors, the Estates and holders of Claims and Interests, and the Debtors are

hereby authorized to execute such Plan Documents and Agreements, and take all such further

actions as are necessary to implement such Plan Documents and Agreements, including the

payment of all fees, expenses and other payments (including the Backstop Payment) in

accordance with the terms thereof. The Debtors have exercised reasonable business judgment in

determining to enter into the Plan Documents and Agreements, and all such Plan Documents and




                                                 21
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Agreements, including the fees, expenses and other payments set forth therein (including the

Backstop Payment), have been negotiated in good faith and at arm’s-length, are supported by

reasonably equivalent value and fair consideration, and shall, upon completion of documentation

and execution, be valid, binding and enforceable agreements.

        II.     Disclosure of Facts. The Debtors have disclosed all material facts regarding the

Plan, including with respect to consummation of the Exit Facility Documents, the Amended

Organizational Documents, the New Stockholders’ Agreement, and the Warrant Agreement, and

the fact that each applicable Debtor will emerge from its chapter 11 case as a validly existing

limited liability company, partnership, or other form, as applicable, with separate assets,

liabilities, and obligations.

        JJ.     Executory Contracts and Unexpired Leases.           The Debtors have exercised

reasonable business judgment in determining whether to assume, assume and assign, or reject

executory contracts and unexpired leases pursuant to Article VIII of the Plan. Each assumption

or assumption and assignment of an executory contract or unexpired lease pursuant to Article

VIII of the Plan shall be legal, valid and binding upon the Debtors or the Reorganized Debtors

and their successors and assigns and all non-Debtor parties and their successors and assigns to

such executory contract or unexpired lease, all to the same extent as if such assumption or

assumption and assignment were effectuated pursuant to an order of the Bankruptcy Court under

section 365 of the Bankruptcy Code entered before entry of this Order. Moreover, the Debtors or

the Reorganized Debtors, as applicable, have cured, or provided adequate assurance that the

Debtors or the Reorganized Debtors or their successors and assigns, as applicable, will cure,

defaults (if any) under or relating to each of the executory contracts and unexpired leases that are

being assumed by the Debtors pursuant to the Plan.




                                                22
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



       KK.       Injunction, Exculpation, and Releases.

                 (a)    The Bankruptcy Court has jurisdiction under sections 1334(a) and (b) of

title 28 of the United States Code and authority under section 105 of the Bankruptcy Code to

approve the injunctions or stays, injunction against interference with the Plan, releases and

exculpation set forth in in the Plan, including in Sections 10.5, 10.6 and 10.7 of the Plan,

respectively. As has been established based upon the evidence presented at the Combined

Hearing, such provisions (i) were given in exchange for good and valuable consideration,

(ii) were integral to the agreements among the various parties in interest and are essential to the

formulation and implementation of the Plan, as provided in section 1123 of the Bankruptcy

Code, (iii) confer substantial benefits on the Estates, (iv) are fair, equitable and reasonable, and

(v) are in the best interests of the Debtors, the Estates and parties in interest. Further, the failure

to implement the injunctions, exculpation and releases would impair the Debtors’ ability to

confirm and implement the Plan. Pursuant to section 1123(b)(3) of the Bankruptcy Code and

Bankruptcy Rule 9019(a), the injunctions, releases and exculpation set forth in the Plan and

implemented by this Order are fair, equitable, reasonable and in the best interests of the Debtors,

the Reorganized Debtors and the Estates and their creditors, and are supported by adequate

consideration.

                 (b)    The releases granted by the Debtors and the Estates under Section 10.6(a)

of the Plan represent a valid exercise of the Debtors’ business judgment. The Released Parties

provided good and valuable consideration in exchange for the releases – including services,

substantial funding (including the financings provided pursuant to the DIP Orders and the Exit

Facility Documents) and the consensual reduction or waiver of significant claims, as the case




                                                  23
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



may be – and otherwise facilitated the reorganization of the Debtors and the implementation of

the restructuring contemplated by the Plan.

                (c)   The releases contained in Section 10.6(b) of the Plan are consensual

because they are provided by (i) holders of Impaired Claims or Interests (A) who voted to accept

the Plan, (B) whose vote to accept or reject the Plan was solicited but did not vote either to

accept or reject the Plan and did not opt out of granting the releases in the Plan or (C) who voted

to reject the Plan but did not opt out of granting the releases in the Plan, (ii) holders of

Unimpaired Claims or Interests, presumed to accept the Plan, that did not timely object to the

releases contained in the Plan, and (iii) the DIP ABL Facility Agent, the DIP ABL Secured

Parties, the DIP Term Loan Facility Agent, the DIP Term Loan Secured Parties, the Supporting

Term Lenders, the Crossover Holder, the Supporting Noteholders, the Supporting Sponsors, the

Unsecured Notes Indenture Trustee, the Exit ABL Facility Agent, the Priority Facility Agent, the

Exit Facility Lenders, the Takeback Term Loan Agent, the Prepetition ABL Secured Parties, and

the Prepetition Term Loan Secured Parties. In addition, the releases by non-Debtors contained in

Section 10.6(b) of the Plan are fair to holders of Claims and Interests, are necessary to the

proposed reorganization, and are given in exchange for, and are supported by fair, sufficient and

adequate consideration provided by each and all of the parties receiving such releases. The

Released Parties provided good and valuable consideration in exchange for the releases –

including services, substantial funding (including the financings provided pursuant to the DIP

Orders and the Exit Facility Documents) and consensual reduction or waiver of significant

claims, as the case may be – and otherwise facilitated the reorganization of the Debtors and the

implementation of the restructuring contemplated by the Plan. Based on the foregoing, the

releases given by non-Debtors satisfy the applicable standards contained in In re Indianapolis




                                                24
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



Downs, 486 B.R. 286, 303 (Bankr. D. Del. 2013). For the avoidance of doubt, Jenny Yoo

Collections, Inc. will not be deemed to have granted the releases set forth in Section 10.6(b) of

the Plan and shall not be one of the Releasing Parties.

                (d)    The exculpations granted under the Plan are reasonable in scope as the

exculpation provision does not relieve any party of liability for an act or omission to the extent

such act or omission is determined by Final Order to constitute willful misconduct, gross

negligence or intentional fraud.

                (e)    The record of the Combined Hearing is sufficient to support the

injunctions, releases and exculpation provided for in the Plan, including Sections 10.5, 10.6 and

10.7 of the Plan. Accordingly, based upon the representations of the parties and the evidence

proffered, adduced or presented at the Combined Hearing, the injunctions, exculpation and

releases set forth in Article X of the Plan are consistent with the Bankruptcy Code and applicable

law.

       LL.      Good Faith. The Debtors and the Released Parties have been and will be acting in

good faith if they proceed to (i) consummate the Plan and the agreements, settlements,

transactions and transfers contemplated thereby and (ii) take the actions authorized by this Order

to reorganize the Debtors’ business and effect the Exit Facility Documents, the Amended

Organizational Documents, the New Stockholders’ Agreement, the Warrant Agreement, and the

other restructuring transactions.

       MM. Unsecured Notes Indenture Trustee. Based upon a review of the record, the

Unsecured Notes Indenture Trustee diligently and in good faith, discharged its duties and

obligations pursuant to the Unsecured Notes Indenture and otherwise conducted itself with

respect to all matters in any way related to the claims of the Unsecured Noteholders with the




                                                25
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



same degree of care and skill that a prudent person would exercise or use under the

circumstances in the conduct of his or her own affairs.

       NN.      Exit Facility. The Exit Facility is the best financing available to the Debtors

following a competitive marketing and solicitation process commenced by the Debtors’

investment banker, on behalf of the Debtors, to identify potential providers of fully-committed

exit financing. The availability of the Exit Facility is necessary to the consummation of the Plan

and the operation of the Reorganized Debtors, and constitutes reasonably equivalent value and

fair consideration.   The Exit Facility is supported by reasonably equivalent value and fair

consideration and is in the best interests of the Debtors, the Reorganized Debtors, the Estates and

their creditors. The financial accommodations to be extended pursuant to the Exit Facility

Documents are being extended in good faith, for legitimate business purposes, are reasonable,

and shall not be subject to recharacterization for any purposes whatsoever and shall not

constitute preferential transfers or fraudulent conveyances under the Bankruptcy Code or any

other applicable non-bankruptcy law. The Exit Facility has been negotiated in good faith and at

arm’s length among the Debtors and lenders thereto, and any credit extended and loans made to

the Reorganized Debtors pursuant to the Exit Facility, as applicable, and any fees paid

thereunder are deemed to have been extended, issued, and made in good faith.

       OO.      Amended Organizational Documents. The Amended Organizational Documents

are necessary to the consummation of the Plan and the operation of the Reorganized Debtors.

The Amended Organizational Documents are supported by reasonably equivalent value and fair

consideration and are in the best interests of the Debtors, the Reorganized Debtors, the Estates

and their creditors. The Amended Organizational Documents are the result of good faith, arm’s

length negotiations among the Debtors, the Supporting Term Lenders, the Crossover Holder and




                                                26
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



the Supporting Noteholders, are appropriate and consistent with the applicable provisions of the

Bankruptcy Code and the Bankruptcy Rules, including sections 1123, 1129, and 1142 of the

Bankruptcy Code, and are necessary to the Debtors’ successful emergence from chapter 11. The

execution, delivery or performance by the Debtors or the Reorganized Debtors, as the case may

be, of any documents in connection with the Amended Organizational Documents and

compliance by the Debtors or the Reorganized Debtors, as the case may be, with the terms

thereof is authorized by, this Order.

       PP.      New Stockholders’ Agreement and Warrant Agreement. The New Stockholders’

Agreement and the Warrant Agreement, as applicable, are essential elements of the Plan. The

Debtors have exercised sound business judgment in deciding to negotiate the New Stockholders’

Agreement and the Warrant Agreement. They were negotiated at arm’s length and in good faith

and without intent to hinder, delay or defraud any creditor of the Debtors, are supported by

reasonably equivalent value and fair consideration, and are in the best interests of the Debtors,

the Reorganized Debtors, the Estates and creditors. The issuance of the New Common Stock

and the Warrants by the Reorganized Debtors and the execution, delivery or performance by the

Debtors or the Reorganized Debtors, as the case may be, of the New Stockholders’ Agreement

and the Warrant Agreement and any other documents in connection with the New Common

Stock and the Warrants and compliance by the Debtors or the Reorganized Debtors, as the case

may be, with the terms thereof is authorized by this Order. The financial accommodations to be

extended pursuant to the New Stockholders’ Agreement and all related documents (the “New

Common Stock Documents”) and the Warrant Agreement and all related documents (the

“Warrant Documents”) are being extended, and shall be deemed to have been extended, in

good faith, for legitimate business purposes and are reasonable.




                                               27
1004826510v12
                                                                     DEBEVOISE DRAFT 12/28/18



        QQ.     Exemption from Securities Laws. The offer, issuance and distribution of the

New Common Stock (including the Supplemental Securities) and the Warrants to holders of

Prepetition Term Loan Claims and Unsecured Notes Claims, as applicable, under Sections

4.4(c) and 4.5(c), respectively, of the Plan shall be exempt, pursuant to section 1145 of the

Bankruptcy Code, without further act or action by any Entity, from registration under (i) the

Securities Act and all rules and regulations promulgated thereunder, and (ii) any state or local

law requiring registration for the offer, issuance, or distribution of securities. The New Common

Stock and the Warrants shall be freely tradable by the recipients thereof, subject to (i) the

provisions of section 1145(b)(1) of the Bankruptcy Code relating to the definition of an

underwriter in section 2(a)(11) of the Securities Act, (ii) compliance with any rules and

regulations of the Securities and Exchange Commission, if any, applicable at the time of any

future transfer of such securities or instruments, (iii) the restrictions, if any, on the transferability

of the New Common Stock contained in the New Stockholders’ Agreement, (iv) the restrictions,

if any, on the transferability of the Warrants contained in the Warrant Agreement and

(v) applicable regulatory approval. All securities described above were (or are designated to

be) offered, issued and distributed pursuant to the Plan.

        RR.     Conditions Precedent to Confirmation and Effective Date.               The conditions

precedent to the confirmation of the Plan and the Effective Date, set forth in Section 9.1 and 9.2,

respectively, of the Plan may be waived in writing by the Debtors with the prior written consent

of the Required Supporting Term Lenders, the Crossover Holder, the Exit ABL Facility Agent

(solely with respect to conditions related to the effectiveness of the Exit ABL Facility), the

Priority Exit Facility Agent (solely with respect to conditions related to the effectiveness of the

Priority Exit Facility) and the Takeback Term Loan Agent (solely with respect to conditions




                                                   28
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



related to the effectiveness of the Takeback Term Loan) without leave of or order of the

Bankruptcy Court; provided, however, that the condition in Section 9.2(e) of the Plan may be

waived with respect to a particular Definitive Document only to the extent that every party that

maintains a consent right over the subject Definitive Document as set forth in the Restructuring

Support Agreement agrees to waive such condition with respect to the subject Definitive

Document.

       SS.      Retention of Jurisdiction. Upon the Effective Date, subject to applicable law, the

Bankruptcy Court may retain jurisdiction over all matters arising out of, and related to, the

Chapter 11 Cases as set forth in Article XI of the Plan and section 1142 of the Bankruptcy Code;

provided that, on and after the Effective Date and after the consummation of the following

agreements or documents, the Bankruptcy Court shall not retain jurisdiction over matters arising

out of or related to each of the Exit Facility Documents, the Amended Organizational

Documents, the New Stockholders’ Agreement and the Warrant Agreement, and the Exit Facility

Documents, the Amended Organizational Documents, the New Stockholders’ Agreement and the

Warrant Agreement shall be governed by the respective jurisdictional provisions therein.

       TT.      Waiver of Stay. Given the facts and circumstances of the Chapter 11 Cases, it is

appropriate that this Order shall not be stayed pursuant to Bankruptcy Rules 3020(e), 6004(g),

6006(d) or 7062, and this Order shall take effect immediately upon its entry.

                                             ORDER

       ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED, DECREED, AND

DETERMINED THAT:

                1.     Findings of Fact and Conclusions of Law. The above-referenced findings

of fact and conclusions of law are hereby incorporated by reference as though fully set forth

herein and shall constitute findings of fact and conclusions of law pursuant to Bankruptcy Rule


                                                29
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



7052, made applicable herein by Bankruptcy Rule 9014. To the extent that any finding of fact

shall be determined to be a conclusion of law, it shall be deemed so, and vice versa.

                2.     Combined Notice. The Combined Notice complied with the terms of the

Scheduling Order, was appropriate and satisfactory based upon the circumstances of the Chapter

11 Cases, and was in compliance with the provisions of the Bankruptcy Code; the Bankruptcy

Rules, the Local Rules and applicable non-bankruptcy law.

                3.     Solicitation. The solicitation of votes on the Plan complied with the

Solicitation Procedures, was appropriate and satisfactory based upon the circumstances of the

Chapter 11 Cases, and was in compliance with the provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, the Scheduling Order and applicable non-bankruptcy law.

                4.     Ballots. The forms of Ballots annexed to the Debtors’ Motion for Entry of

an Order (A) Scheduling Combined Hearing to Consider (i) Approval of Disclosure Statement,

(ii) Approval of Solicitation Procedures and Forms of Ballots, (iii) Confirmation of Prepackaged

Plan; (B) Establishing an Objection Deadline to Object to Disclosure Statement and Plan; (C)

Approving the Form and Manner of Notice of Combined Hearing, Objection Deadline, and

Notice of Commencement; (D) Approving Notice and Objection Procedures for the Assumption

of Executory Contracts and Unexpired Leases; (E) Extending Time, and Upon Plan

Confirmation, Waiving Requirements to (i) Convene Section 341 Meeting, and (ii) File

Statements of Financial Affairs and Schedules of Assets and Liabilities; and (F) Granting

Related Relief [Docket No. 11] (the “Scheduling Motion”) are adequate and appropriate, are in

compliance with Bankruptcy Rule 3018(c), substantially conform to Official Form B314, and are

approved in all respects.




                                                30
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



                5.     Tabulation Procedures. The procedures used for tabulations of votes to

accept or reject the Plan as set forth in the Disclosure Statement, the Solicitation Procedures, the

Voting Certification, and the Ballots are approved.

                6.     Plan Modifications and Amendments. The Plan Modifications constitute

technical changes and do not materially and adversely affect or change the treatment of any

Claims or Interests. Accordingly, the Plan Modifications do not require additional disclosure or

re-solicitation of votes under sections 1125, 1126 or 1127 of the Bankruptcy Code or Bankruptcy

Rule 3019, nor do they require that holders of Class 4 Claims (Prepetition Term Loan Claims)

and Class 5 Claims (Unsecured Notes Claims) be afforded an opportunity to change previously

cast acceptances or rejections of the Plan. Holders of Class 4 Claims (Prepetition Term Loan

Claims) and Class 5 Claims (Unsecured Notes Claims) that voted to accept the solicitation

version of the Plan are deemed to accept the Plan as modified.

                7.     Solicitation of Disclosure Statement. The      Disclosure     Statement     is

approved in all respects. The Disclosure Statement (a) contains adequate information of a kind

that is consistent with the disclosure requirements of applicable non-bankruptcy law, including

the Securities Act, (b) contains “adequate information” (as such term is defined in section

1125(a)(1) and used in section 1126(b)(2) of the Bankruptcy Code) with respect to the Debtors,

the Plan and the transactions contemplated therein, and (c) is approved in all respects. To the

extent that the Solicitation was deemed to constitute an offer of new securities, the Solicitation is

exempt from registration pursuant to section 4(a)(2) and Regulation D of the Securities Act.

Specifically, section 4(a)(2) of the Securities Act provides an exemption from the registration

requirements under the Securities Act for transactions not involving a “public offering.” 15

U.S.C. § 77d(a)(2). The Debtors have complied with the requirements of section 4(a)(2) of the




                                                 31
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



Securities Act and the prepetition solicitation of acceptances would constitute a private offer of

securities. The solicitation to creditors was made only to those holders of Class 4 (Prepetition

Term Loan Claims) and Class 5 Claims (Unsecured Notes Claims) that are “Accredited

Investors” (within the meaning of rule 501(a) of Regulation D of the Securities Act), as creditors

were required to certify on their Ballots that they belonged to such category. Therefore, the

Debtors have satisfied the requirements of section 1126(b)(1) of the Bankruptcy Code with

respect to the prepetition Solicitation.

                8.     Confirmation of Plan. The Plan is hereby CONFIRMED under section

1129 of the Bankruptcy Code. The documents contained in or contemplated by the Plan,

including the Plan Supplement and the Definitive Documents, are hereby authorized.

                9.     Objections. All parties have had a full and fair opportunity to litigate all

issues raised by objections to the Solicitation Procedures, the Disclosure Statement and

confirmation of the Plan. All objections, statements, informal objections and other responses or

reservations of rights, if any, related to the Solicitation Procedures, notice of the Combined

Hearing or the deadline for objecting thereto, the Disclosure Statement, the Ballots, and to

confirmation of the Plan, and other responses or reservation of rights with respect to

confirmation of the Plan (a) have been withdrawn, waived, or otherwise resolved by the Debtors

prior to entry of this Order, or (b) to the extent that any objections (including any reservations of

rights contained therein), statements, informal objections and other responses or reservations of

rights, if any, related to the Solicitation Procedures, notice of the Combined Hearing, the

Disclosure Statement, the Ballots and to confirmation of the Plan have not been withdrawn prior

to entry of this Order, such objections, statements, informal objections and other responses or

reservations of rights, if any, shall be, and hereby are, overruled on the merits.




                                                 32
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                10.    Binding Effect. Upon the occurrence of the Effective Date, the terms of

the Plan are immediately effective and enforceable and deemed binding on the Debtors, the

Reorganized Debtors, and any and all holders of Claims or Interests (regardless of whether such

holders of Claims or Interests have, or are deemed to have, accepted the Plan), all Entities that

are parties to or are subject to the settlements, compromises, releases, discharges, and injunctions

described in the Plan, each Entity acquiring property under the Plan, and any and all non-Debtor

parties to Executory Contracts and Unexpired Leases with the Debtors. The Plan and this

Confirmation Order, and all prior orders of the Court in the Chapter 11 Cases shall be binding

against and binding upon and shall not be subject to rejection or avoidance by any Chapter 7 or

Chapter 11 trustee appointed in any of the Chapter 11 Cases.

                11.    Free and Clear. On the Effective Date, pursuant to sections 1141(b) and

1141(c) of the Bankruptcy Code, all property of the Estates shall vest in the Reorganized Debtors

free and clear of all Claims, Liens, encumbrances, charges and other interests, except as provided

pursuant to the Plan, this Order and the Exit Facility Documents. On and after the Effective

Date, the Reorganized Debtors may take any action, including the operation of their business, the

use, acquisition, sale, lease and disposition of property, and the entry into transactions,

agreements, understandings or arrangements, whether in or other than in the ordinary course of

business, and execute, deliver, implement and fully perform any and all obligations, instruments,

documents and papers or otherwise in connection with any of the foregoing, free of any

restrictions of the Bankruptcy Code or the Bankruptcy Rules and in all respects as if there were

no pending cases under any chapter or provision of the Bankruptcy Code, except as expressly

provided in this Order or the Plan. Without limiting the foregoing, the Reorganized Debtors may




                                                33
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



pay the charges that they incur on or after the Effective Date for professional fees,

disbursements, expenses or related support services without application to the Bankruptcy Court.

                12.    Implementation of Plan. The Debtors’ entry into the Plan Documents and

Agreements is hereby authorized. The Plan Documents and Agreements and all other relevant

and necessary documents have been negotiated in good faith and at arm’s length, are in the best

interests of the Debtors, the Reorganized Debtors, the Estates and their Creditors, and shall, upon

completion of documentation and execution, be valid, binding, and enforceable documents and

agreements. The Debtors and Reorganized Debtors, as applicable, are authorized to take any

action as may be or become necessary or appropriate to effect any transaction described in,

approved by, contemplated by, or necessary to effectuate the Plan, including (i) the execution

and delivery of appropriate agreements or other documents of merger, consolidation,

restructuring, financing, conversion, disposition, transfer, dissolution, or liquidation containing

terms that are consistent with the terms of the Plan and that satisfy the applicable requirements of

applicable law and any other terms to which the applicable Entities may determine, (ii) the

execution and delivery of appropriate instruments of transfer, assignment, assumption or

delegation of any asset, property, right, liability, debt or obligation on terms consistent with the

terms of the Plan and having other terms to which the applicable parties agree, (iii) the filing of

appropriate certificates or articles of incorporation, reincorporation, merger, consolidation,

conversion or dissolution and the Amended Organizational Documents pursuant to applicable

state law, (iv) the issuance of securities (including the New Common Stock (including the

Supplemental Securities) and the Warrants), all of which shall be authorized and approved in all

respects in each case without further action being required under applicable law, regulation,

order or rule, and (v) all other actions that the applicable Entity determines to be necessary or




                                                34
1004826510v12
                                                               DEBEVOISE DRAFT 12/28/18



appropriate, including making filings or recordings that may be required by applicable law,

subject, in each case, to the Amended Organizational Documents. Each officer, member of the

board of directors, or manager of the Debtors and the Reorganized Debtors, as applicable, is and

shall be authorized to issue, execute, deliver, file or record such contracts, securities,

instruments, releases, indentures and other agreements or documents and take such actions as

may be necessary or appropriate to effectuate, implement and further evidence the terms and

conditions of the Plan and the securities issued pursuant to the Plan (including the New Common

Stock (including the Supplemental Securities) and the Warrants) in the name of and on behalf of

the Reorganized Debtors, all of which shall be authorized and approved in all respects, in each

case, without the need for any approvals, authorization, consents or any further action required

under applicable law, regulation, order, or rule (including any action by the stockholders or

directors or managers of the Debtors or the Reorganized Debtors) except for those expressly

required pursuant to the Plan. All matters provided for in the Plan involving the corporate

structure of the Debtors or the Reorganized Debtors, including the transactions described in

Sections 5.1 and 5.10 of the Plan, to the extent applicable, or any corporate, limited liability

company, or related action required by the Debtors or the Reorganized Debtors in connection

herewith shall be deemed to have occurred and shall be in effect, without any requirement of

further action by the stockholders, members or directors or managers of the Debtors or the

Reorganized Debtors, and with like effect as though such action had been taken unanimously by

the stockholders, members, directors, managers or officers, as applicable, of the Debtors or the

Reorganized Debtors.

                13.    Restructuring Transactions.




                                               35
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                (a)   The Debtors or Reorganized Debtors, as applicable, are authorized to enter

into and effectuate the Restructuring Transactions, including the entry into and consummation of

the transactions contemplated by the Exit Facility Documents, the Amended Organizational

Documents, the New Stockholders’ Agreement, and the Warrant Agreement and may take any

actions as may be necessary or appropriate to effect a corporate restructuring of their respective

business or a corporate restructuring of the overall corporate structure of the Reorganized

Debtors, as and to the extent provided in the Plan. Any transfers of assets or equity interests

effected or any obligations incurred through the Restructuring Transactions are hereby approved

and shall not constitute fraudulent conveyances or fraudulent transfers or otherwise be subject to

avoidance. Except as otherwise provided in the Plan, each Reorganized Debtor, as applicable,

shall continue to exist after the Effective Date as a separate corporate entity, limited liability

company, partnership, or other form, as the case may be, with all the powers of a corporation,

limited liability company, partnership, or other form, as the case may be, under the applicable

law in the jurisdiction in which such applicable Debtor is incorporated or formed.

                (b)   In addition to, or instead of, the Restructuring Transactions, the Debtors or

the Reorganized Debtors, subject to the respective consent rights of the applicable Restructuring

Support Parties as set forth in the Restructuring Support Agreement prior to its termination

hereunder, may cause any of the Debtors or the Reorganized Debtors to engage in additional

corporate restructuring transactions necessary or appropriate for the purposes of implementing

the Plan, including converting corporate entities into limited liability companies, forming new

entities within the corporate organizational structure of the Debtors or Reorganized Debtors,

cancelling the existing equity at another of the Debtor entities and issuing new equity therefrom,

consolidating, reorganizing, restructuring, merging, dissolving, liquidating or transferring assets




                                                36
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



between or among the Debtors and the Reorganized Debtors.              The actions to effect these

transactions may include (a) the execution and delivery of appropriate agreements or other

documents of merger, consolidation, restructuring, reorganization, transfer, disposition,

conversion, liquidation, or dissolution containing terms that are consistent with the terms of the

Plan and such other terms to which the applicable Persons may agree; (b) on terms consistent

with the terms of the Plan and having such other terms to which the applicable Persons may

agree, the execution and delivery of appropriate instruments of transfer, conversion, assignment,

assumption, or delegation of any asset, property, right, liability, duty, or obligation; (c) pursuant

to applicable state law, the filing of appropriate certificates of articles of merger, consolidation,

conversion, dissolution, or change in corporate form; and (d) the taking of all other actions that

the applicable Persons determine to be necessary or appropriate, including (i) making filings or

recordings that may be required by applicable state law in connection with such transactions and

(ii) any appropriate positions on one or more tax returns.

                14.    Amended Organizational Documents. The Debtors and the Reorganized

Debtors, as applicable, are authorized, without further approval of the Bankruptcy Court or any

other party, to execute and deliver all agreements, documents, instruments and certificates

relating to the Amended Organizational Documents and to take such other actions as reasonably

deemed necessary to perform their obligations thereunder.

                15.    New Stockholders’ Agreement and the Warrant Agreement. The Debtors

and the Reorganized Debtors, as applicable, are authorized, without further approval of the

Bankruptcy Court or any other party, to execute and deliver the New Stockholders’ Documents

and the Warrant Documents and to take such other actions as reasonably deemed necessary to

perform their obligations thereunder. On the Effective Date, Reorganized DB Investors, Inc. and




                                                 37
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



all of the holders of the New Common Stock shall be deemed to be parties to the New

Stockholders’ Agreement, as a condition to such holders’ receipt of the New Common Stock

pursuant to the Plan, without the need for execution by any such holder. Each of the Supporting

Term Lenders, the Crossover Holder and the Supporting Noteholders entitled to receive the New

Common Stock under the Plan shall be required to execute the New Stockholders’ Agreement

and to provide such other documents as may be reasonably requested by the Debtors or

Reorganized Debtors, as applicable, as a condition to receipt of such New Common Stock. The

New Stockholders’ Agreement and the Warrant Agreement shall be binding on the Reorganized

Debtors and all parties receiving, and all holders of, New Common Stock and the Warrants, as

applicable; provided, that, regardless of whether such parties execute the New Stockholders’

Agreement, such parties will be deemed to have signed the New Stockholders’ Agreement,

which shall be as binding on such parties as if they had actually signed it.

                16.    Designation of Managers/Directors and Officers Approved.            On the

Effective Date, the initial board of managers/directors of the Reorganized Debtors shall be

consistent with the terms of the Plan and the terms of the applicable Amended Organizational

Documents of such Reorganized Debtors. Such appointment and designation is hereby approved

and ratified as being in the best interests of the Debtors and creditors and consistent with public

policy, and such directors hereby are deemed elected and appointed to serve in their respective

capacities as of the Effective Date without further action of the Bankruptcy Court, the

Reorganized Debtors or their security holders.

                17.    Authorization to Consummate.            The Debtors are authorized to

consummate the Plan after the entry of this Confirmation Order subject to satisfaction or waiver

(by the required parties) of the conditions precedent to Consummation set forth in the Plan.




                                                 38
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



                18.    Exit Facility.

                (a)    On the Effective Date, the Reorganized Debtors shall be authorized to

execute and deliver, as applicable, the Exit Facility Documents and all related documents, and

pay any and all applicable fees, expenses and other payments, including the Backstop Payment,

due in connection with the Exit Facility Documents and all related documents.              All such

documents shall become effective in accordance with their terms and the Plan.

                (b)    Upon their execution, the Exit Facility Documents shall constitute legal,

valid, binding and authorized debt obligations of each of the Reorganized Debtors, and the Exit

Facility Documents shall be enforceable in accordance with their terms.               The financial

accommodations to be extended pursuant to the Exit Facility Documents are being extended, and

shall be deemed to have been extended, in good faith, for legitimate business purposes, are

reasonable, shall not be subject to challenge, avoidance, recharacterization or subordination

(including equitable subordination) for any purposes whatsoever, and shall not constitute

preferential transfers, fraudulent conveyances or other voidable transfers under the Bankruptcy

Code or any other applicable non-bankruptcy law.

                (c)    On the Effective Date, all of the Liens, mortgages, deeds of trust, pledges

and other security interests to be granted in accordance with the Exit Facility Documents (i) shall

be deemed to be approved and granted in good faith, for good and valuable consideration, for

reasonably equivalent value, and for legitimate business purposes as an inducement to lenders to

extend credit thereunder and are reasonable, (ii) shall be valid, legal, binding and enforceable

Liens on, and security interests in, the collateral granted under and in accordance with the terms

of the respective Exit Facility Documents, (iii) shall be deemed fully perfected on the Effective

Date, and the priorities of such Liens, mortgages, deeds of trust, and other security interests shall




                                                 39
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



be as set forth in the respective Exit Facility Documents and (iv) shall not be subject to

avoidance, recharacterization or subordination (whether equitable, contractual or otherwise) or

any other challenge for any purposes whatsoever under the Bankruptcy Code or any applicable

non-bankruptcy law and shall not constitute preferential transfers, fraudulent conveyances or

other voidable transfers under the Bankruptcy Code or any applicable non-bankruptcy law. The

Reorganized Debtors and the secured parties (and their designees and agents (including the

Priority Exit Facility Agent, the Exit ABL Facility Agent, and the Takeback Term Loan

Agent)) under such Exit Facility Documents are hereby authorized to make all filings and

recordings, and to obtain all governmental approvals and consents to evidence, establish,

continue and perfect all such Liens, mortgages, deeds of trust and other security interests under

the provisions of the applicable state, provincial, federal or other law (whether domestic or

foreign) that would be applicable in the absence of the Plan and this Order (it being understood

that perfection of the liens and security interests granted under the Exit Facility Documents shall

occur automatically on the Effective Date by virtue of the entry of this Order, and any such

filings, recordings, approvals and consents shall not be necessary or required), and the

Reorganized Debtors shall thereafter cooperate to make all other filings and recordings that

otherwise would be necessary under applicable law to give notice of such Liens, mortgages,

deeds of trust and other security interests to third parties.

                19.     Compromise of Controversies.            Pursuant to section 1123 of the

Bankruptcy Code and Bankruptcy Rule 9019, the compromise and settlement of all Claims and

controversies resolved under the Plan, as set forth in Article V of the Plan, is hereby approved in

all respects as fair and equitable and in the best interests of the Debtors and the Estates.




                                                   40
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



                20.   Sources of Consideration for Plan Distributions.         All consideration

necessary for the Reorganized Debtors to make payments pursuant to the Plan shall be obtained

from existing Cash balances of the Debtors and the proceeds of the Exit Facility.

                21.   Issuance of New Common Stock and the Warrants. On the Effective Date,

the Debtors or the Reorganized Debtors, as applicable, are authorized to issue or cause to be

issued and shall issue the New Common Stock (including the Supplemental Securities) and the

Warrants in accordance with the terms of the Plan, the Amended Organizational Documents, the

New Stockholders’ Agreement and the Warrant Agreement, without the need for any further

corporate, limited liability company or shareholder action. All of the New Common Stock and

the Warrants issuable under the Plan, when so issued, shall be duly authorized, validly issued,

fully paid and non-assessable.

                22.   Compliance with Section 1123(a)(6) of Bankruptcy Code. The adoption

and filing by each of the Reorganized Debtors of an amended certificate of incorporation,

substantially in the form included in the Plan Supplement, is hereby authorized, ratified and

approved. The Debtors have complied in all respects, to the extent necessary, with section

1123(a)(6) of the Bankruptcy Code.

                23.   Exemption from Securities Laws. The offer, issuance and distribution of

the New Common Stock and the Warrants to holders of the Prepetition Term Loan Claims or the

Unsecured Notes Claims, as applicable, under Sections 4.4 and 4.5, respectively, of the Plan

shall be exempt, pursuant to section 1145 of the Bankruptcy Code, without further act or action

by any Entity, from registration under (i) the Securities Act and all rules and regulations

promulgated thereunder and (ii) any state or local law requiring registration for the offer,

issuance, or distribution of securities. The New Common Stock and the Warrants will be freely




                                               41
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



tradable by the recipients thereof, subject to (i) the provisions of section 1145(b)(1) of the

Bankruptcy Code relating to the definition of an underwriter in section 2(a)(11) of the Securities

Act, (ii) compliance with any rules and regulations of the Securities and Exchange Commission,

if any, applicable at the time of any future transfer of such securities or instruments, (iii) the

restrictions, if any, on the transferability or ownership of the New Common Stock contained in

the New Stockholders’ Agreement, (iv) the restrictions, if any, on the transferability or

ownership of the Warrants contained in the Warrant Agreement; and (v) applicable regulatory

approval. All securities described above were (or are designated to be) offered, issued and

distributed pursuant to the Plan. Notwithstanding anything to the contrary in the Plan, no entity

(including, for the avoidance of doubt, DTC) shall be entitled to require a legal opinion regarding

the validity of any transaction contemplated by the Plan, including, for the avoidance of doubt,

whether the New Common Stock and the Warrants and the shares of the New Common Stock

(including any other securities issuable upon exercise of the Warrants) issued upon the exercise

of the Warrants are exempt from registration and/or eligible for DTC book-entry delivery,

settlement, and depository services. DTC shall be required to accept and conclusively rely upon

the Plan or Confirmation Order in lieu of a legal opinion regarding whether the New Common

Stock and/or the Warrants and/or shares of the New Common Stock (including any other

securities issuable upon exercise of Warrants) issued upon the exercise of the Warrants are

exempt from registration and/or eligible for DTC book-entry delivery, settlement, and depository

services.

                24.   Cancellation of Existing Securities and Agreements.

                (a)   Except for the purpose of evidencing a right to a distribution under the

Plan and except as otherwise set forth in the Plan, including with respect to executory contracts




                                                42
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



or unexpired leases that shall be assumed by the Reorganized Debtors, on the Effective Date, all

agreements, instruments and other documents evidencing any Prepetition ABL Facility Claims,

Prepetition Term Loan Claims, Unsecured Notes Claims or Parent Interests (other than

Intercompany Interests that are not modified by the Plan) and any rights of any holder in respect

thereof shall be deemed cancelled, discharged and of no force or effect, and the obligations of the

Debtors thereunder shall be deemed fully satisfied, released and discharged. Notwithstanding

such cancellation and discharge, the Prepetition ABL Agreement, the Prepetition Term Loan

Agreement, and the Unsecured Notes Indenture shall continue in effect solely to the extent

necessary to (a) allow the holders of Allowed Prepetition ABL Claims, Allowed Prepetition

Term Loan Claims, and Allowed Unsecured Notes Claims to receive Distributions under the

Plan, (b) allow the Debtors, the Reorganized Debtors, the Prepetition ABL Agent, the Prepetition

Term Loan Agent, the Unsecured Notes Indenture Trustee, and the Disbursing Agent to make

post-Effective Date Distributions or take such other action pursuant to the Plan on account of the

Allowed Prepetition ABL Claims, Allowed Prepetition Term Loan Claims, and Allowed

Unsecured Notes Claims, and to otherwise exercise their rights and discharge their obligations

relating to the interests of the holders of such Claims in accordance with the Plan, and (c) permit

the Prepetition ABL Agent, the Prepetition Term Loan Agent, and the Unsecured Notes

Indenture Trustee to appear in the Chapter 11 Cases, provided that nothing in Section Error!

Reference source not found. of the Plan shall effect the discharge of Claims pursuant to the

Bankruptcy Code, this Order or the Plan or result in any liability or expense to the Reorganized

Debtors.

                (b)   In addition to the foregoing, the Unsecured Notes Indenture shall continue

in effect to the extent necessary to (i) permit the Unsecured Notes Indenture Trustee to assert its




                                                43
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Unsecured Notes Indenture Trustee Charging Lien; (ii) allow the Unsecured Notes Indenture

Trustee to maintain any right of indemnification, contribution, subrogation or any other claim or

entitlement it may have under the Unsecured Notes Indenture; (iii) exercise its rights and

obligations relating to the interests of its holders under the Unsecured Notes Indenture; (iv)

permit the Unsecured Notes Indenture Trustee to perform any functions that are necessary to

effectuate the powers outlined in Section 5.8 of the Plan. Except for the foregoing, the Unsecured

Notes Indenture Trustee and its respective agents shall be relieved of all further duties and

responsibilities related to the Unsecured Notes Indenture and related documents and the Plan,

except with respect to such other rights of the Unsecured Notes Indenture Trustee that, pursuant

to the Unsecured Notes Indenture, survive the termination of the Unsecured Notes Indenture.

Subsequent to the performance by the Unsecured Notes Indenture Trustee of its obligations

pursuant to the Plan, the Unsecured Notes Indenture Trustee and its agents shall be relieved of all

further duties and responsibilities related to the Unsecured Notes Indenture and shall be

discharged.

                25.   Cancellation of Liens. Except as otherwise specifically provided in the

Plan, the Exit Facility Documents (including in connection with any express written amendment

of any mortgage, deed of trust, Lien, pledge or other security interest under the Exit Facility

Documents), or in any contract, instrument, release, or other agreement or document created

pursuant to the Plan, including pursuant to Section 5.8(b) of the Plan, upon the indefeasible

payment in full in Cash of an Other Secured Claim or ABL Facility Claim, any Lien securing an

Other Secured Claim or ABL Facility Claim that is indefeasibly paid in full, in Cash, shall be

deemed released and discharged, and the holder of such Other Secured Claim or ABL Facility

Claim shall be authorized and directed to release any Collateral or other property of the Debtors




                                                44
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



(including any Cash collateral) held by such holder and to take such actions as may be requested

by the Reorganized Debtors to evidence the release or discharge of such Lien, including the

execution, delivery and filing or recording of such releases or discharges as may be requested by

the Reorganized Debtors or may be required in order to terminate any related financing

statements, mortgages, mechanic’s liens or lis pendens, and the Reorganized Debtors and their

designees shall be authorized to file UCC-3 termination statements and other release or discharge

documentation (to the extent applicable) with respect thereto.

                26.   Preservation of Rights of Action. Unless any Causes of Action against an

Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the

Plan or by a Final Order, in accordance with section 1123(b) of the Bankruptcy Code, the

Debtors or the Reorganized Debtors, as applicable, retain and may enforce all rights to

commence and pursue any and all Causes of Action, whether arising before or after the Petition

Date, including any actions specifically enumerated in the Plan Supplement, as set forth in the

Plan. The Reorganized Debtors’ rights to commence, prosecute, or settle such Causes of Action

shall be preserved notwithstanding the occurrence of the Effective Date. For the avoidance of

doubt, the Debtors’ failure to list any Causes of Action in the Disclosure Statement, the Plan, the

Plan Supplement, or otherwise in no way limits the rights of the Reorganized Debtors as set forth

above.   No Entity may rely on the absence of a specific reference in the Plan, the Plan

Supplement, or the Disclosure Statement to any Cause of Action against it as indication that the

Debtors or Reorganized Debtors, as applicable, will not pursue any and all available Causes of

Action against it.

                27.   Subordination. Except as otherwise expressly provided in the Plan, this

Confirmation Order, and any other order of the Court: (a) the classification and manner of




                                                45
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



satisfying all Claims and Interests under the Plan takes into consideration all subordination

rights, whether arising by contract or under general principles of equitable subordination, section

510 of the Bankruptcy Code, or otherwise; (b) all subordination rights that a holder of a Claim or

Interest may have with respect to any distribution to be made under the Plan, including any

subordination rights or lien priority rights, shall be discharged and terminated and all actions

related to the enforcement of such subordination rights shall be enjoined permanently; and

(c) the distributions under the Plan to the holders of Allowed Claims and Interests will not be

subject to payment of a beneficiary of such subordination rights, including any subordination

rights or lien priority rights, or to levy, garnishment, attachment, or other legal process by a

beneficiary of such terminated subordination rights.

                28.    Assumption of Contracts and Leases.

                (a)    Pursuant to Article VIII of the Plan, as of and subject to the occurrence of

the Effective Date and the payment of any applicable Cure Amount, all executory contracts and

unexpired leases to which any of the Debtors are parties, and which have not expired by their

own terms on or prior to the Effective Date, including Employment Arrangements (subject to

Section 5.12 of the Plan), shall be deemed assumed except for any executory contract or

unexpired lease that (i) previously has been assumed, assumed and assigned or rejected pursuant

to a Final Order of the Bankruptcy Court, (ii) is the subject of a separate motion filed by the

Debtors on or before the Confirmation Date seeking to assume, assume and assign, or reject

pursuant to section 365 of the Bankruptcy Code, or (iii) is the subject of a pending Assumption

Dispute. Subject to the occurrence of the Effective Date, entry of this Order by the Bankruptcy

Court shall constitute approval of the assumptions of the Debtors’ executory contracts and

unexpired leases      provided for in the Plan pursuant to sections 365(a) and 1123 of the




                                                46
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



Bankruptcy Code, and all objections, if any, are overruled.        Each executory contract and

unexpired lease assumed pursuant to the Plan shall vest in and be fully enforceable by the

applicable Reorganized Debtor in accordance with its terms, except as modified by Section

8.2(c) of the Plan, any order of the Bankruptcy Court providing for its assumption, or applicable

laws.

                (b)   Notwithstanding anything to the contrary in the Plan or this Order, nothing

in the Plan or this Order shall affect the respective obligations of the Reorganized Debtors and

the applicable counterparty to any executory contract or unexpired lease assumed pursuant to the

Plan, this Order or another order of the Bankruptcy Court following such assumption to comply

with the terms of such assumed executory contract or unexpired lease (as applicable), except as

modified by Section 8.2(c) of the Plan, and be liable (when and if applicable) for all obligations

arising under such executory contracts or unexpired leases that are not otherwise due and owing

as of the Effective Date and thus not required to be asserted as a Cure Amount, including (A)

amounts owed or accruing under such leases that are unbilled or not yet due as of the Effective

Date, regardless of when such amounts or obligations accrued, on account of common area

maintenance, insurance, taxes, utilities and similar charges, (B) any regular or periodic

adjustment or reconciliation of charges under such unexpired leases that are not due or have not

been determined as of the Effective Date, (C) any percentage rent that comes due under such

unexpired leases, (D) post-assumption obligations under such unexpired leases, (E) any

obligations to indemnify the non-Debtor counterparty under such unexpired leases for any claims

of third parties pursuant to the terms of such unexpired leases, which are not known or liquidated

by the time of the Confirmation Hearing (and therefore not yet payable as a cure cost pursuant to

section 365(b)(1)(a) of the Bankruptcy Code), (F) any applicable obligations relating to the




                                               47
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



maintenance, replacement, and/or repair of the subject premises, including those related to

environmental conditions, the roof, the parking lot and the heating, ventilation and air

conditioning systems of the subject premises, and such deferred maintenance, replacement and

repair obligations that may have arisen or accrued or continued to accrue over a period of time,

both before and after the assumption of any such unexpired lease, and (G) any obligations arising

under such unexpired leases as they come due, including between the Confirmation Date and the

Effective Date. Other than with respect to Cure Amounts fixed in the ordinary course prior to

the Effective Date or specifically in connection with the Plan, all rights of the Debtors or

Reorganized Debtors and the other counterparties to any assumed unexpired lease to dispute

amounts due thereunder are preserved. For the avoidance of doubt, Cure Amounts are only

required to be asserted in the ordinary course of business. In addition, for the further avoidance

of doubt, the rights of non-Debtor parties under assumed unexpired leases shall not be improved

by this Order or the Plan relative to such rights as they existed before the Petition Date.

                (c)    Notwithstanding anything in the Plan to the contrary, if there is an

Assumption Dispute pertaining to the assumption of an executory contract or unexpired lease,

and such dispute is not resolved within 30 days after the later of the Confirmation Hearing or the

date of the asserted Cure Amount that is disputed, the parties to such Assumption Dispute may

schedule such matter to be heard by the Bankruptcy Court. If the Debtors or the Reorganized

Debtors, as applicable, elect to assume the executory contract or unexpired lease that is the

subject of an Assumption Dispute following the adjudication of such Assumption Dispute by the

Bankruptcy Court (which right shall not be altered by this Order or the Plan), the Debtors or the

Reorganized Debtors (as applicable) shall pay any Cure Amounts determined by the Bankruptcy




                                                 48
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



Court in connection with such adjudicated Assumption Dispute within 10 calendar days of such

adjudication or as otherwise provided in an order of the Bankruptcy Court.

                (d)    Notwithstanding anything to the contrary in the Plan, in the event the

Debtors seek to assign certain executory contracts or unexpired leases to Affiliates, the Debtors

must provide at least 14 days’ notice to the non-Debtor counterparty to such executory contract

or unexpired lease and opportunity to object to such assignment, which notice and opportunity to

object must include adequate assurance information for the specific proposed assignee entity that

evidences the assignee’s ability to perform under the contract or lease designated for assignment.

                29.    Notice of Assumption. On November 30, 2018, the Debtors filed and

served the Notice of Assumption of Executory Contracts and Unexpired Leases of Debtors and

Related Procedures (the “Assumption Notice”) [Docket No. 138]. The Assumption Notice

states the Debtors’ intent to assume all executory contracts. Pursuant to the Plan, all obligations

or Cure Amounts relating to executory contracts and unexpired leases shall be paid in the

ordinary course. Any counterparty to an executory contract or unexpired lease had 14 days from

the service of the Assumption Notice to object to the proposed assumption. Any non-Debtor

counterparty to an executory contract or unexpired lease that failed to object timely to the

Assumption Notice, is deemed to have assented to assumption of the applicable executory

contract or unexpired lease notwithstanding any provision thereof that purports to (i) prohibit,

restrict or condition the transfer, assignment or sublease of such executory contract or unexpired

lease, (ii) terminate or modify, or permit the termination or modification of, an executory

contract or unexpired lease as a result of any direct or indirect transfer or assignment of the rights

of the Debtors under such contract or lease or a change, if any, in the ownership or control as

contemplated by the Plan, (iii) increase, accelerate or otherwise alter any obligations or liabilities




                                                 49
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



of the Debtors or the Reorganized Debtors under such executory contract or unexpired lease, or

(iv) create or impose a Lien upon any property or asset of the Debtors or the Reorganized

Debtors, as applicable. Each such provision shall be deemed to not apply to the assumption of

such executory contract or unexpired lease pursuant to the Plan, and, upon entry of this Order,

non-Debtor counterparties shall forever be barred and enjoined from objecting to the proposed

assumption or to the validity of such assumption (including with respect to the provision of

adequate assurance of future performance) or taking actions prohibited by the foregoing or the

Bankruptcy Code on account of transactions contemplated by the Plan. For the avoidance of

doubt, Cure Amounts shall be satisfied in accordance with Section 8.3 of the Plan.

                30.    Reservation of Rights in Favor of the United States. Notwithstanding any

provision in the Plan, this Order or the related Plan Documents and Agreements: nothing

discharges or releases the Debtors, the Reorganized Debtors or any non-Debtor from any right,

claim, liability or cause of action of the United States, or impairs the ability of the United States

to pursue any claim, liability, right, defense or cause of action against any Debtor, Reorganized

Debtor or non-Debtor. Contracts, purchase orders, agreements, leases, covenants, guaranties,

indemnifications, operating rights agreements or other interests of or with the United States shall

be, subject to any applicable legal or equitable rights or defenses of the Debtors or Reorganized

Debtors under applicable non-bankruptcy law, paid, treated, determined and administered in the

ordinary course of business as if the Debtors’ bankruptcy cases were never filed and the Debtors

and Reorganized Debtors shall comply with all applicable non-bankruptcy law. All claims,

liabilities, rights, causes of action or defenses of or to the United States shall survive the Chapter

11 Cases as if they had not been commenced and be determined in the ordinary course of

business, including in the manner and by the administrative or judicial tribunals in which such




                                                 50
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



rights, defenses, claims, liabilities or causes of action would have been resolved or adjudicated if

the Chapter 11 Cases had not been commenced; provided that nothing in the Plan or this Order

shall alter any legal or equitable rights or defenses of the Debtors or the Reorganized Debtors

under non-bankruptcy law with respect to any such claim, liability or cause of action. Without

limiting the foregoing, for the avoidance of doubt: (i) the United States shall not be required to

file any proofs of claim or administrative expense claims in the Chapter 11 Cases for any right,

claim, liability, defense or cause of action; (ii) nothing shall affect or impair the exercise of the

United States’ police and regulatory powers against the Debtors, the Reorganized Debtors or any

non-Debtor; (iii) nothing shall be interpreted to set cure amounts or to require the United States

to novate or otherwise consent to the transfer of any federal or state contracts, purchase orders,

agreements, leases, covenants, guaranties, indemnifications, operating rights, agreements or

other interests; (iv) nothing shall affect or impair the United States’ rights and defenses of setoff

and recoupment, or ability to assert setoff or recoupment against the Debtors or the Reorganized

Debtors and such rights and defenses are expressly preserved; (v) nothing shall constitute an

approval or consent by the United States without compliance with all applicable legal

requirements and approvals under non-bankruptcy law, and (vi) nothing shall relieve any party

from compliance with all licenses and permits in accordance with non-bankruptcy law.

                31.    Reservation of Rights in Favor of Texas Comptroller of Public Accounts.

Notwithstanding anything to the contrary in the Plan or Confirmation Order, nothing in the Plan

or Confirmation Order: (i) releases any person or entity other than the Debtors, the Debtors’

Bankruptcy Estate, the Reorganized Debtors, or the Reorganized Debtors’ assets from any Claim

or cause of action held by the Texas Comptroller of Public Accounts; or (ii) enjoins, limits,

impairs or delays the Texas Comptroller of Public Accounts from commencing or continuing any




                                                 51
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



Claim, suit, action, proceeding, cause of action, or investigation against any person or entity

other than the Debtors, the Debtors’ bankruptcy Estates, the Reorganized Debtors, or the

Reorganized Debtors’ assets. Moreover, nothing in the Plan or in the Confirmation Order shall

discharge, release, enjoin or otherwise bar any valid right of setoff or recoupment of the Texas

Comptroller of Public Accounts.

                32.    Conditions to Effective Date. The Plan shall not become effective unless

and until the conditions set forth in Section 9.2 of the Plan have been satisfied or waived

pursuant to Section 9.3 of the Plan. In the event that one or more of the conditions specified in

Section 9.2 of the Plan have not occurred and the Effective Date has not occurred on or before

the first Business Day that is more than 60 days after the date on which this Order is entered or

by such later date as set forth by the Debtors in a notice filed with the Bankruptcy Court prior to

the expiration of such period, the Plan shall be null and void in all respects and nothing contained

in the Plan or the Disclosure Statement shall (a) constitute a waiver or release of any Claims

against or any Interests in the Debtors or claims by the Debtors; (b) prejudice in any manner the

rights of any Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking by

the Debtors, any of the Supporting Term Lenders, the Crossover Holder, the Supporting

Noteholders or any other Entity.

                33.    Professional Compensation.       All Entities seeking an award by the

Bankruptcy Court of Professional Fee Claims shall file and serve on counsel for the Reorganized

Debtors, the U.S. Trustee, counsel for the Supporting Term Lenders, counsel for the Crossover

Holder, counsel for the Supporting Noteholders, and such other Entities who are designated by

the Bankruptcy Rules, this Order, or other order of the Bankruptcy Court, on or before the date

that is 45 days after the Effective Date, their respective first and final applications for allowance




                                                 52
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



of compensation for services rendered and reimbursement of expenses incurred from the Petition

Date through the Effective Date. Objections to any Professional Fee Claims must be filed and

served on counsel for the Reorganized Debtors, counsel for the Supporting Term Lenders,

counsel for the Crossover Holder, counsel for the Supporting Noteholders, and the requesting

party no later than 21 calendar days after the filing of the final applications for compensation or

reimbursement (unless otherwise agreed by the party requesting compensation of a Professional

Fee Claim). Allowed Professional Fee Claims shall be paid in full, in Cash, in such amounts as

are Allowed by the Bankruptcy Court (a) upon the later of (i) the Effective Date, and (ii) the date

upon which an order relating to any such Allowed Professional Fee Claim is entered, in each

case, as soon as reasonably practicable, or (b) upon such other terms as may be mutually agreed

upon between the holder of such an Allowed Professional Fee Claim and the Debtors or the

Reorganized Debtors, as applicable. On or about the Effective Date, holders of Professional Fee

Claims shall provide a reasonable estimate of their Professional Fee Claims incurred in rendering

services to the Debtors or the Estates as of the Effective Date; provided that such estimate shall

not be deemed to limit the amount of the fees and expenses that are the subject of the

Professional’s request for payment of Professional Fee Claims. The Debtors or the Reorganized

Debtors shall either escrow or separately reserve for and segregate such estimated amounts for

the benefit of the holders of the Professional Fee Claims until the fee applications related thereto

are resolved by order of the Bankruptcy Court or agreement of the parties. The Reorganized

Debtors are authorized to pay compensation or services rendered or reimbursement of expenses

incurred after the Effective Date in the ordinary course and without the need for Bankruptcy

Court approval.




                                                53
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                34.    Discharge of Claims and Termination of Interests. Subject to Paragraph

39 of this Order, upon the Effective Date and in consideration of the distributions to be made

under the Plan, except as otherwise expressly provided in the Plan or this Order, each holder (as

well as any representatives, trustees or agents on behalf of each holder) of Claims or Interests

and any affiliate of such holder shall be deemed to have forever waived, released and discharged

the Debtors, to the fullest extent permitted by section 1141 of the Bankruptcy Code, of and from

any and all Claims, Interests, rights and liabilities that arose prior to the Effective Date. Upon

the Effective Date, all such Entities shall be forever precluded and enjoined, pursuant to section

524 of the Bankruptcy Code, from prosecuting or asserting any such discharged Claim against or

terminated Interest in the Debtors against the Debtors, Reorganized Debtors, or any of its or their

assets or property, whether or not such holder has filed a proof of Claim and whether or not the

facts or legal bases therefor were known or existed prior to the Effective Date.

                35.    Injunction, Release and Exculpation Provisions.        All injunctions and

releases set forth in the Plan, including those contained in Sections 10.5 and 10.6 of the Plan, are

approved and shall be effective and binding on all persons and Entities, to the extent provided

therein, as of the Effective Date; provided that nothing in this Order or in the Plan shall in any

way limit, reduce or otherwise bar, except to the extent limited by the Bankruptcy Code,

including section 502(b)(6), an otherwise valid and enforceable right of setoff, subrogation or

recoupment against the Debtors; provided further that notwithstanding anything to the contrary

in the Plan, the injunction provided for under Section 10.5 of the Plan shall not take effect until

the occurrence of the Effective Date. All exculpation provisions set forth in the Plan, including

those contained in Section 10.7 of the Plan, are approved and authorized to the fullest extent

permitted under section 1125(e) of the Bankruptcy Code.




                                                54
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                36.   Retention of Causes of Action/Reservation of Rights. Except as otherwise

provided in the Plan, including in Sections 10.5, 10.6 and 10.7 of the Plan, nothing contained in

the Plan or this Order shall be deemed to be a waiver or relinquishment of any rights, claims,

Causes of Action, rights of setoff or recoupment, or other legal or equitable defenses that the

Debtors had immediately prior to the Effective Date on behalf of the Estates or of themselves in

accordance with any provision of the Bankruptcy Code or any applicable nonbankruptcy law,

including any affirmative Causes of Action against parties with a relationship with the Debtors.

The Reorganized Debtors shall have, retain, reserve and be entitled to assert all such claims,

Causes of Action, rights of setoff or recoupment, and other legal or equitable defenses as fully as

if the Chapter 11 Cases had not been commenced, and all of the Debtors’ legal and equitable

rights in respect of any Causes of Action may be asserted after the Confirmation Date and the

Effective Date to the same extent as if the Chapter 11 Cases had not been commenced.

Notwithstanding the foregoing, the Debtors and the Reorganized Debtors shall not retain any

Claims or Causes of Action released pursuant to Sections 10.5, 10.6, and 10.7 of the Plan against

the Released Parties or arising under chapter 5 of the Bankruptcy Code (except that such Claims

or Causes of Action may be asserted as a defense to a claim in connection with the claims

reconciliation and objection procedures pursuant to section 502(d) of the Bankruptcy Code or

otherwise).

                37.   Terms of Injunctions or Stay. Subject to Paragraph 39 of this Order,

unless otherwise provided in the Plan or in a Final Order of the Bankruptcy Court, all injunctions

or stays arising under or entered during the Chapter 11 Cases under section 105 or 362 of the

Bankruptcy Code, or otherwise, and in existence on the Confirmation Date, are hereby approved




                                                55
1004826510v12
                                                                     DEBEVOISE DRAFT 12/28/18



or confirmed and shall remain in full force and effect until the later of the Effective Date or the

date indicated in the order providing for such injunction or stay.

                38.    Injunction Against Interference with Plan. Subject to Paragraph 39 of this

Order, upon entry of this Order, all holders of Claims and Interests and other parties in interest,

along with their respective present or former employees, agents, officers, directors, principals,

and affiliates, shall be enjoined from taking any actions to interfere with the implementation or

consummation of the Plan. Except as expressly provided in the Plan, this Order or a separate

order of the Bankruptcy Court or as agreed to by the Debtors and a holder of a Claim against or

Interest in the Debtors, all Entities who have held, hold, or may hold Claims against or Interests

in any or all of the Debtors (whether proof of such Claims or Interests has been filed or not and

whether or not such Entities vote in favor of, against or abstain from voting on the Plan or are

presumed to have accepted or deemed to have rejected the Plan) and other parties in interest,

along with their respective present or former employees, agents, officers, directors, principals,

and affiliates, are permanently enjoined, on and after the Effective Date, solely with respect to

any Claims, Interests, and Causes of Action that will be or are extinguished, discharged or

released pursuant to the Plan from (i) commencing, conducting or continuing in any manner,

directly or indirectly, any suit, action or other proceeding of any kind (including any proceeding

in a judicial, arbitral, administrative or other forum) against or affecting the Released Parties or

the property of any of the Released Parties, (ii) enforcing, levying, attaching (including any

prejudgment attachment), collecting or otherwise recovering by any manner or means, whether

directly or indirectly, any judgment, award, decree or order against the Released Parties or the

property of any of the Released Parties, (iii) creating, perfecting or otherwise enforcing in any

manner, directly or indirectly, any encumbrance of any kind against the Released Parties or the




                                                 56
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



property of any of the Released Parties, (iv) asserting any right of setoff, directly or indirectly,

against any obligation due the Released Parties or the property of any of the Released Parties,

except as contemplated or allowed by the Plan, and (v) acting or proceeding in any manner, in

any place whatsoever, that does not conform to or comply with the provisions of the Plan. By

accepting distributions pursuant to the Plan, each holder of an Allowed Claim or Interest shall be

deemed to have affirmatively and specifically consented to be bound by the Plan, including the

injunctions set forth in Section 10.5 of the Plan. The injunctions in Section 10.5 of the Plan shall

extend to any successors of the Debtors and the Reorganized Debtors and their respective

property and interests in property.

                39.    Limitation on Discharge and Modification of Automatic Stay and

Injunction for Prepetition Actions. Notwithstanding anything to the contrary in the Plan or in

this Order, (a) each Unimpaired Claim arising prior to the Effective Date (including Cure

Amounts and Claims arising out of or relating to the rejection of an unexpired non-residential

real property lease) of the Plan, shall not be deemed settled, satisfied, resolved, released,

discharged, barred or enjoined by any provision of the Plan or any Definitive Documents as

against the Debtors or the Reorganized Debtors, and (b) the property of the Estates that vests in

the Reorganized Debtors pursuant to Section 10.1 of the Plan shall not be free and clear of such

Unimpaired Claim, in each case, until such Unimpaired Claim has been (x) paid in full in

accordance with applicable law, or on terms agreed to between the holder of such Claim and the

Debtors or the Reorganized Debtors, or in accordance with the terms and conditions of the

particular transaction giving rise to such Unimpaired Claim or (y) otherwise satisfied or disposed

of as determined by a court of competent jurisdiction. The Debtors, the Reorganized Debtors

and any other Entity shall retain all defenses, counterclaims, rights of setoff and rights of




                                                57
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



recoupment, if any, as to Unimpaired Claims.          For the avoidance of doubt, the foregoing

limitation shall not apply to any Claims or Causes of Action held by the Debtors, the Estates or

the Reorganized Debtors that are released pursuant to Section 10.6(a) of the Plan (the “Debtor

Released Claims”). Such Debtor Released Claims shall be deemed settled, satisfied, resolved,

released, discharged, barred and/or enjoined by the applicable provisions under, and pursuant to

the express terms of, the Plan and the Definitive Documents on the Effective Date. For the

avoidance of doubt, notwithstanding any other provision in this Order or the Plan, on or after the

Effective Date, the injunction in Section 10.5 of the Plan shall not apply to the action entitled

Jenny Yoo Collection, Inc. v. David’s Bridal, Inc. and Clayton, Dubilier & Rice, LLC, U.S.

District Court for the Southern District of New York, Case No. 18-09926. Further, nothing in

the Plan, nor the entry of this Order, shall prejudice any rights of Jenny Yoo Collection, Inc. to

file and pursue a motion to lift the stay with respect to its claims and the aforementioned lawsuit.

                40.    Survival of Debtors’ Indemnification Obligations. Pursuant to Section 8.4

of the Plan, subject to the occurrence of the Effective Date, any obligations of the Debtors

pursuant to their corporate charters, bylaws, limited liability company agreements or other

organizational documents to indemnify current and former officers, directors, agents, and/or

employees with respect to all present and future actions, suits and proceedings against the

Debtors or such directors, officers, agents and/or employees, based upon any act or omission for

or on behalf of the Debtors, shall not be discharged or impaired by confirmation of the Plan;

provided, that the Reorganized Debtors shall not indemnify directors of the Debtors for any

Claims or Causes of Action arising out of or relating to any act or omission that constitutes

intentional fraud, gross negligence or willful misconduct. All such obligations shall be deemed

and treated as executory contracts to be assumed by the Debtors under the Plan and shall




                                                 58
1004826510v12
                                                                DEBEVOISE DRAFT 12/28/18



continue as obligations of the Reorganized Debtors. Any claim based on such obligations shall

not be a Disputed Claim or subject to any objection by reason of section 502(e)(1)(B) of the

Bankruptcy Code. None of the Reorganized Debtors shall amend and/or restate their respective

governance documents before or after the Effective Date to terminate or adversely affect any

obligations to provide such indemnification rights or such directors’, officers’, employees’, or

agents’ indemnification rights. In addition, after the Effective Date, the Reorganized Debtors

shall not terminate or otherwise reduce the coverage under any directors’ and officers’ insurance

policies (including any “tail policy”) in effect or purchased as of the Petition Date, and all

members, managers, directors, and officers who served in such capacity at any time before the

Effective Date shall be entitled to the full benefits of any such policy for the full term of such

policy, regardless of whether such members, managers, directors, and/or officers remain in such

positions after the Effective Date, in each case, to the extent set forth in such policies. On the

Effective Date, all guarantees, indemnities or other credit support provided by a Debtor in

support of the primary obligations of another Debtor described in Section 8.4(a) of the Plan shall

be Unimpaired by the Plan and Reinstated to their position immediately prior to the Petition

Date.

                41.   Survival of Debtor and Non-Debtor Lease Guarantee Obligations.

Notwithstanding anything in the Plan or this Order, or the releases contained in Article X of the

Plan, on the Effective Date, (a) all guarantees, indemnities or other credit support provided by a

Debtor in support of the obligations under an assumed lease of another Debtor shall be

unaffected by the Plan, and (b) any liability or obligation of any non-Debtor third party to any

landlord arising under or in connection with an assumed or rejected unexpired nonresidential real

property lease shall remain unaffected.




                                               59
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                42.   Insurance Policies.

                (a)   Pursuant to Section 8.5 of the Plan, on the Effective Date, all insurance

policies (including all directors’ and officers’ insurance policies and tail coverage liability

insurance policies) pursuant to which any Debtor has any obligation in effect as of the date of the

Confirmation Order and any related agreements, documents or instruments (collectively, the

“Insurance Contracts”) shall be deemed and treated as executory contracts pursuant to the Plan

and shall be assumed by the respective Debtors and the Reorganized Debtors and shall continue

in full force and effect thereafter in accordance with their respective terms. All other insurance

policies shall vest in the Reorganized Debtors.

                (b)   On and after the Effective Date, the Reorganized Debtors shall become

and remain liable for all of the Debtors’ obligations under the Insurance Contracts, regardless of

whether such obligations arise before or after the Effective Date, without the requirement or need

for any insurer to file a proof of claim or an Administrative Expense Claim, or object to any Cure

Amount.

                (c)   To the extent applicable, the automatic stay arising under section 362 of

the Bankruptcy Code and the injunctions provided for in Section 10.5 of the Plan shall be

deemed lifted without further order of the Bankruptcy Court, solely to permit: (i) claimants with

valid workers’ compensation claims or with valid direct action claims against an insurer under

applicable non-bankruptcy law to proceed with their claims; (ii) the insurers to administer,

handle, defend, settle and/or pay, in the ordinary course of business and without further order of

the Bankruptcy Court, (A) workers’ compensation claims, (B) claims where a claimant asserts a

direct claim against any insurer under applicable non-bankruptcy law, or where an order has

been entered by the Bankruptcy Court granting a claimant relief from the automatic stay or the




                                                  60
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



injunctions set forth in Article X of the Plan to proceed with its claim, and (C) all costs in

relation to each of the foregoing; (iii) any insurer to draw against any or all of the collateral or

security provided by or on behalf of the Debtors and/or the Reorganized Debtors, as applicable,

and/or apply such proceeds to the obligations of the Debtors and/or the Reorganized Debtors, as

applicable, under the Insurance Contracts; and (iv) the insurers to cancel any Insurance

Contracts, and take other action relating thereto and to the extent permitted under applicable

non-bankruptcy law and in accordance with the terms of the Insurance Contracts.

                43.    Intellectual Property Licenses and Agreements. All intellectual property

contracts, licenses, royalties or other similar agreements to which the Debtors have any rights or

obligations in effect as of the Confirmation Date shall be deemed and treated as executory

contracts pursuant to the Plan and shall be assumed by the respective Debtors and shall continue

in full force and effect unless any such intellectual property contract, license, royalty or other

similar agreement otherwise is specifically rejected pursuant to a separate order of the

Bankruptcy Court or is the subject of a separate rejection motion filed by the Debtors (with the

consent of the Required Supporting Term Lenders and the Crossover Holder) in accordance with

Section 8.1 of the Plan. Unless otherwise noted under the Plan, all other intellectual property

contracts, licenses, royalties, or other similar agreements shall vest in the Reorganized Debtors

and the Reorganized Debtors may take all actions as may be necessary or appropriate to ensure

such vesting as contemplated in the Plan.

                44.    Employee Matters.

                (a)    Except as provided in Section 5.12(c) of the Plan, on the Effective Date,

the Reorganized Debtors shall be deemed to have assumed all Employee Arrangements. None of

the Benefit Plans provide for retiree benefits (as such term is defined in section 1114 of the




                                                61
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Bankruptcy Code) or is a defined benefit pension plan or multi-employer pension plan. The

consummation of the Plan shall not be treated as a change in control or change of control or other

similar transaction under any Employment Arrangement.

                (b)    Any Parent Interests granted prior to the Effective Date to a current or

former employee, officer, director or contractor under an Employee Arrangement or otherwise

shall be deemed cancelled on the Effective Date. For the avoidance of doubt, if a Benefit Plan or

an Employee Arrangement is assumed and the Benefit Plan or Employee Arrangement provides

in part for an award or potential award of Interests in the Debtors, such Benefit Plan or

Employment Arrangement shall be assumed in all respects other than the provisions of such

agreement relating to Interest awards.

                45.    U.S. Trustee Matters. Notwithstanding anything set forth in the Plan or

this Order to the contrary:

                (a)    the U.S. Trustee’s right to object to any filed proofs of claim or requests

for payment of Administrative Expense Claims filed with the Bankruptcy Court is reserved;

                (b)    confirmation of the Plan shall not be deemed to be approval of the terms

and conditions of the Management Incentive Plan in any respect; provided that the foregoing

shall not (i) prejudice or be deemed to prejudice the Reorganized Debtors’ rights to enter into the

Management Incentive Plan after the Effective Date, (ii) otherwise modify Sections 1.73 or

5.12(b) of the Plan, or (iii) modify the aggregate allocation of the New Common Stock to be

reserved for issuance under the Management Incentive Plan as set forth in the Plan; and

                (c)    after the occurrence of the Effective Date, the Reorganized Debtors shall

serve all documents that they file in the Chapter 11 Cases on all parties whose rights are affected

by such documents.




                                                62
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                46.    Plan Implementation.

                (a)    In accordance with section 1142 of the Bankruptcy Code and any

provisions of the business corporation law of any applicable jurisdiction (collectively, the

“Reorganization Effectuation Statutes”), including section 303 of the Delaware General

Corporation Law, without further action by the Bankruptcy Court or the equity security holders,

officers, members, managers or directors of any Debtor or Reorganized Debtor, the Debtors and

the Reorganized Debtors, as well as the officers of the appropriate Debtor or Reorganized Debtor

are authorized to: (i) take any and all actions necessary or appropriate to implement, effectuate

and consummate the Plan, the Plan Documents and Agreements, the Definitive Documents, this

Order and the transactions contemplated thereby or hereby, including the transactions identified

in Section 5.10 of the Plan; and (ii) execute and deliver, adopt or amend, as the case may be, any

contracts, instruments, releases, agreements and documents necessary to implement, effectuate

and consummate the Plan.

                (b)    Except as set forth in the Plan, all actions authorized to be taken pursuant

to the Plan, the Plan Documents and Agreements, and the Definitive Documents, including, but

not limited to, (i) the adoption or assumption, as appropriate, of any executory contracts,

(ii) selection of the managers, directors and officers, as appropriate, for the Reorganized Debtors,

(iii) issuances and distributions of the New Common Stock (including the Supplemental

Securities) and the Warrants, and (iv) entry into any contracts, instruments, releases, agreements

and documents (including the Exit Facility Documents) necessary to implement, effectuate and

consummate the Plan, shall be effective prior to, on, or after the Effective Date pursuant to this

Order, without further notice, application to, or order of the Bankruptcy Court, or further action




                                                63
1004826510v12
                                                               DEBEVOISE DRAFT 12/28/18



by the respective managers, officers, directors, members or equity holders of the Debtors or the

Reorganized Debtors.

                (c)      To the extent that, under applicable non-bankruptcy law, any of the

foregoing actions would otherwise require the consent or approval of the equity security holders,

members, managers or directors of any of the Debtors or the Reorganized Debtors, this Order

shall, pursuant to section 1142 of the Bankruptcy Code and the Reorganization Effectuation

Statutes (including section 303 of the Delaware General Corporation Law), constitute such

consent or approval, and such actions are deemed to have been taken by unanimous action of the

directors, managers, members and equity holders of the appropriate Debtor or Reorganized

Debtor, as applicable.

                (d)      Each Governmental Unit is hereby authorized to accept any and all

documents, mortgages, security agreements, financing statements and instruments necessary or

appropriate to effectuate, implement or consummate the transactions contemplated by the Plan,

the Exit Facility Documents, the New Common Stock Documents, the Warrant Documents, the

Amended Organizational Documents and this Order.

                (e)      All implementation steps necessary for consummation of the Plan taken

prior to entry of this Order are hereby authorized.

                47.      Intercompany Claims. On the Effective Date, or as soon as practicable

thereafter, all Intercompany Claims shall be paid, adjusted, continued, settled, Reinstated,

discharged, contributed to capital, or eliminated, in each case to the extent determined to be

appropriate by the Debtors (with the consent of the Required Supporting Term Lenders and the

Crossover Holder) or the Reorganized Debtors, as applicable, subject to the terms of the

Restructuring Transactions.




                                                64
1004826510v12
                                                                   DEBEVOISE DRAFT 12/28/18



                48.    Documents,    Mortgages,      and   Instruments.     Each    federal,   state,

commonwealth, local, foreign, or other governmental agency is hereby authorized to accept any

and all documents, mortgages, and instruments necessary or appropriate to effectuate, implement

or consummate the transactions contemplated by the Plan (including the Amended

Organizational Documents and the Exit Facility Documents) and this Order.

                49.    Retention of Jurisdiction. On and after the Effective Date, pursuant to

sections 105(c) and 1142 of the Bankruptcy Code, the Bankruptcy Court, except as otherwise

provided in the Plan or this Order, shall, to the extent permitted by applicable law, retain

jurisdiction over all matters arising out of, and related to, the Chapter 11 Cases, including

jurisdiction over the matters set forth in Article XI of the Plan; provided that on and after the

Effective Date and after the consummation of the following agreements or documents, the

Bankruptcy Court shall not retain jurisdiction over matters arising out of or related to each of the

Exit Facility Documents, the Amended Organizational Documents, the New Stockholders’

Agreement and the Warrant Agreement, and the Exit Facility Documents, the Amended

Organizational Documents, the New Stockholders’ Agreement and the Warrant Agreement shall

be governed by the respective jurisdictional provisions therein.

                50.    Post-Confirmation Modifications. Without the need for further order or

authorization of the Court, the Debtors are authorized and empowered, prior to the Effective

Date, to make any and all modifications to any and all documents that are necessary to effectuate

the Plan that do not materially modify the terms of such documents and are consistent with the

Plan (subject to any applicable consents or consultation rights set forth therein) and the

Restructuring Support Agreement (subject to any applicable consents or consultation rights set

forth therein). Subject to the requirements set forth in section 1127 of the Bankruptcy Code and




                                                65
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



Bankruptcy Rule 3019, and those restrictions on modifications set forth in the Plan and the

Restructuring Support Agreement, the Debtors expressly reserve their respective rights to revoke

or withdraw, or to alter, amend, or modify materially the Plan, one or more times after

Confirmation and prior to the Effective Date, and, to the extent necessary, may, prior to the

Effective Date, initiate proceedings in the Court to so alter, amend, or modify the Plan, or

remedy any defect or omission, or reconcile any inconsistencies in the Plan, the Disclosure

Statement, or this Confirmation Order, in such manner as may be necessary to carry out the

purposes and intent of the Plan. Any such modification or supplement shall be considered a

modification of the Plan and shall be made in accordance with Section 12.5 of the Plan and

subject to the terms of the Restructuring Support Agreement.

                51.   Provisions of Plan and Confirmation Order Nonseverable and Mutually

Dependent. Each provision of the Plan is: (a) valid and enforceable in accordance with its

terms; (b) integral to the Plan and may be deleted or modified only prior to the Effective Date

and with the Debtors’ consent, consistent with the terms set forth in the Plan, the Plan

Supplement and the Restructuring Support Agreement; and (c) nonseverable and mutually

dependent.

                52.   Headings. Headings utilized herein are for convenience and reference

only, and do not constitute a part of the Plan or this Confirmation Order for any other purpose.

                53.   Governing Law. Except to the extent that the Bankruptcy Code or other

federal law is applicable, or to the extent an exhibit hereto or a schedule in the Plan Supplement

or a Definitive Document provides otherwise, the rights, duties and obligations arising under the

Plan shall be governed by, and construed and enforced in accordance with, the laws of the State

of New York, without giving effect to the principles of conflict of laws thereof.




                                                66
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                54.    Applicable Non-Bankruptcy Law.          Pursuant to sections 1123(a) and

1142(a) of the Bankruptcy Code, the provisions of this Order, the Plan and related documents or

any amendments or modifications thereto shall apply and be enforceable notwithstanding any

otherwise applicable non-bankruptcy law.

                55.    Waiver of Filings. Any requirement under section 521 of the Bankruptcy

Code or Bankruptcy Rule 1007 obligating the Debtors to file any list, schedule, or statement with

the Bankruptcy Court or the Office of the U.S. Trustee (except for monthly operating reports or

any other post-confirmation reporting obligation to the U.S. Trustee) is hereby waived as to any

such list, schedule or statement not filed as of the Confirmation Date.

                56.    Compliance with Tax Requirements. In connection with the Plan, to the

extent applicable, the Reorganized Debtors and the Disbursing Agent shall comply with all tax

withholding and reporting requirements imposed on them by any Governmental Unit, and all

distributions pursuant to the Plan shall be subject to such withholding and reporting

requirements.    Notwithstanding any provision in the Plan to the contrary, the Reorganized

Debtors and the Disbursing Agent shall be authorized to take all actions necessary or appropriate

to comply with such withholding and reporting requirements, including at the Debtors’,

Reorganized Debtors’, and Disbursing Agent’s option, liquidating a portion of the distribution to

be made under the Plan to generate sufficient funds to pay applicable withholding taxes and

withholding distributions pending receipt of information necessary to facilitate such

distributions. The Reorganized Debtors reserve the right to allocate all distributions made under

the Plan in compliance with all applicable wage garnishments, alimony, child support, and other

spousal awards, liens, and encumbrances.




                                                67
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                57.    Exemption from Certain Taxes.        Pursuant to section 1146(a) of the

Bankruptcy Code, any transfers of property pursuant to the Plan and the issuance, transfer, or

exchange of notes or debt or equity securities under the Plan shall not be subject to any law

imposing a stamp tax or similar tax, and appropriate state or local governmental officials or

agents shall forgo the collection of any such tax or governmental assessment and are authorized

to accept for filing and recordation instruments or other documents pursuant to such transfers of

property without the payment of any such tax or governmental assessment. All recording and

filing officers and clerks wherever located are authorized to accept for filing or recording upon

presentation thereof, any mortgage, deed of trust or other instrument of transfer related to the

transactions described in the Plan without payment of any stamp tax or similar tax. The Debtors

are hereby authorized to deliver a notice or short form of this Confirmation Order to any state

recording officer to the effect that such officer must accept for filing such security interests

without charging any stamp tax or other similar tax or fee within the scope of section 1146(a) of

the Bankruptcy Code.

                58.    Governmental Approvals Not Required. Subject to Paragraph 30 of this

Order, this Order shall constitute all approvals and consents required, if any, by the laws, rules,

or regulations of any state or other governmental authority with respect to the implementation or

consummation of the Plan and the Disclosure Statement, any documents, instruments or

agreements, and any amendments or modifications thereto, and any other acts referred to in, or

contemplated by, the Plan and the Disclosure Statement.

                59.    Notice of Entry of Confirmation Order and Effective Date. On or before

the 14th day following the date of entry of this Order, the Debtors shall serve notice of entry of

this Order (which may be combined with the Notice of Effective Date (as defined




                                                68
1004826510v12
                                                                  DEBEVOISE DRAFT 12/28/18



below)) pursuant to Bankruptcy Rules 2002(f)(7), 2002(k) and 3020(c) on all known Creditors

and Interest holders, the U.S. Trustee and other parties in interest, by causing notice of entry of

this Order (the “Notice of Confirmation”) to be delivered to such parties by first-class mail,

postage prepaid.      The Debtors shall also post the Notice of Confirmation on the website

maintained by Donlin, Recano & Company, Inc., at www.donlinrecano.com/davidsbridal (the

“Case Website”). The notice described herein is adequate under the circumstances, and no other

or further notice is necessary.

                60.     Notice of Effective Date. On the Effective Date, the Debtors shall file a

notice of the occurrence of the Effective Date (the “Notice of Effective Date”) with the

Bankruptcy Court.      As soon as practicable after the occurrence of the Effective Date, the

Reorganized Debtors shall serve the Notice of Effective Date on all holders of Claims and

Interests, the U.S. Trustee, and other parties in interest, by causing the Notice of Effective Date

to be delivered to such parties by first-class mail, postage prepaid. The Reorganized Debtors

shall also post the Notice of Effective Date on the Case Website.

                61.     Post-Effective Date Notices. Except as otherwise may be provided in the

Plan or in this Confirmation Order, the only parties entitled to notice of any pleadings filed in the

Chapter 11 Cases after the Effective Date shall be the parties to the Reorganized Debtors and

their counsel, and the Restructuring Support Parties and their respective counsel.

                62.     Termination of the Restructuring Support Agreement. On the Effective

Date, the Restructuring Support Agreement will terminate in accordance with Section 6 thereof.

                63.     Substantial Consummation.      On the Effective Date, the Plan shall be

deemed to be substantially consummated under sections 1101 and 1127 of the Bankruptcy Code.




                                                 69
1004826510v12
                                                                 DEBEVOISE DRAFT 12/28/18



                64.     Waiver of Section 341(a) Meeting. As of the Confirmation Date, the

Section 341(a) Meeting has not been convened. The convening of the Section 341(a) Meeting is

hereby waived in accordance with the Scheduling Order.

                65.     Termination of Challenge Period. The time within which to commence a

Challenge (as defined in the Final DIP Order) is terminated as of the date hereof, and the

stipulations, admissions, findings, and release contained in the Final DIP Order shall be binding

on the Debtors’ estates and all parties in interest.

                66.     Final Order. This Order is a final order and the period in which an appeal

must be filed shall commence upon the entry hereof.

                67.     Inconsistency. To the extent of any inconsistency between this Order and

the Plan, this Order shall govern.

                68.     No Stay of Confirmation.       The requirements under Bankruptcy Rule

3020(e) that an order confirming a plan is stayed until the expiration of 14 days after entry of the

order are hereby waived. This Order shall take effect immediately and shall not be stayed

pursuant to Bankruptcy Rules 3020(e), 6004(g), 6006(d), 7062 or otherwise.

                69.     No Waiver. The failure to specifically include any particular provision of

the Plan in this Order shall not diminish the effectiveness of such provision nor constitute a

waiver thereof, it being the intent of the Bankruptcy Court that the Plan is confirmed in its

entirety.




                                                  70
1004826510v12
                            DEBEVOISE DRAFT 12/28/18



                Exhibit 1

                  Plan




1004826510v12
